               Case 20-17355            Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45                      Desc Main
Fill in this information to identify the case:         Document     Page 1 of 51

                  James Samatas
Debtor Name __________________________________________________________________

                                         Northern
United States Bankruptcy Court for the:_______________________              Illinois
                                                               District of ________
                                                                        (State)

                20-17355
Case number: _________________________




Official Form 426
Periodic Report Regarding Value, Operations, and Profitability of Entities
in Which the Debtor’s Estate Holds a Substantial or Controlling Interest
                                                                                                                                         12/17


                                              12/31/18 on the value, operations, and profitability of those entities in which a
           This is the Periodic Report as of __________
           Debtor holds, or two or more Debtors collectively hold, a substantial or controlling interest (a “Controlled Non-Debtor
           Entity”), as required by Bankruptcy Rule 2015.3. For purposes of this form, “Debtor” shall include the estate of such
           Debtor.
            [Name of Debtor] holds a substantial or controlling interest in the following entities:
               Name of Controlled Non-Debtor Entity                                    Interest of the Debtor            Tab #

               Lexington Healthcare Center of Lombard, Inc.                                   33.33%



           This Periodic Report contains separate reports (Entity Reports) on the value, operations, and profitability of each
           Controlled Non-Debtor Entity.

           Each Entity Report consists of five exhibits.
               Exhibit A contains the most recently available: balance sheet, statement of income (loss), statement of cash flows,
                and a statement of changes in shareholders’ or partners’ equity (deficit) for the period covered by the Entity Report,
                along with summarized footnotes.
               Exhibit B describes the Controlled Non-Debtor Entity’s business operations.

               Exhibit C describes claims between the Controlled Non-Debtor Entity and any other Controlled Non-Debtor Entity.

               Exhibit D describes how federal, state or local taxes, and any tax attributes, refunds, or other benefits, have been
                allocated between or among the Controlled Non-Debtor Entity and any Debtor or any other Controlled Non-Debtor
                Entity and includes a copy of each tax sharing or tax allocation agreement to which the Controlled Non-Debtor
                Entity is a party with any other Controlled Non-Debtor Entity.

               Exhibit E describes any payment, by the Controlled Non-Debtor Entity, of any claims, administrative expenses or
                professional fees that have been or could be asserted against any Debtor, or the incurrence of any obligation to make
                such payments, together with the reason for the entity’s payment thereof or incurrence of any obligation with
                respect thereto.

           This Periodic Report must be signed by a representative of the trustee or debtor in possession.




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability       page 1
Case 20-17355   Doc 71   Filed 01/24/21 Entered 01/24/21 16:46:45   Desc Main
                          Document     Page 2 of 51
              Case 20-17355            Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45                              Desc Main
                                                      Document     Page 3 of 51
Debtor Name      James Samatas
               _______________________________________________________                                   20-17355
                                                                                            Case number_____________________________________




              Exhibit A: Financial Statements for Lexington Healthcare Center of Lombard, Inc.




                See attached State of Illinois Department of Healthcare and Family
                Financial and Statistical Report (Cost Report) for Long-Term Care. (Fiscal
                Year 2018).




Official Form 426              Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 3
              Case 20-17355            Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45                              Desc Main
                                                      Document     Page 4 of 51
Debtor Name      James Samatas
               _______________________________________________________                                    20-17355
                                                                                            Case number_____________________________________




              Exhibit A-1: Balance Sheet for Lexington Healthcare Center of Lombard, Inc.




          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]




               See attached State of Illinois Department of Healthcare and Family Financial and
               Statistical Report (Cost Report) for Long-Term Care. (Fiscal Year 2018).




Official Form 426              Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 4
               Case 20-17355                 Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45                              Desc Main
                                                         Document     Page 5 of 51
Debtor Name         James Samatas
                _______________________________________________________                                       20-17355
                                                                                               Case number_____________________________________




              Exhibit A-2: Statement of Income (Loss) for Lexington Healthcare Center of Lombard, Inc. for period ending 12/31/2018


              [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]



               See attached State of Illinois Department of Healthcare and Family Financial and
               Statistical Report (Cost Report) for Long-Term Care. (Fiscal Year 2018).




Official Form 426                 Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 5
               Case 20-17355                 Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45                              Desc Main
                                                         Document     Page 6 of 51
Debtor Name          James Samatas
                _______________________________________________________                                        20-17355
                                                                                               Case number_____________________________________




              Exhibit A-3: Statement of Cash Flows for Lexington Healthcare Center of Lombard, Inc. for period ending 12/31/2018


              [Provide a statement of changes in cash position for the following periods:

               (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]



              See attached State of Illinois Department of Healthcare and Family Financial and
              Statistical Report (Cost Report) for Long-Term Care. (Fiscal Year 2018).




Official Form 426                 Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 6
              Case 20-17355                 Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45                              Desc Main
                                                        Document     Page 7 of 51
Debtor Name         James Samatas
               _______________________________________________________                                       20-17355
                                                                                              Case number_____________________________________




           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity ( Deficit) for Lexington Healthcare Center of
           Lombard, Inc. for period ending 12/31/2018


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]




              None




Official Form 426                Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 7
               Case 20-17355            Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45                              Desc Main
                                                       Document     Page 8 of 51
Debtor Name          James Samatas
                _______________________________________________________                                       20-17355
                                                                                             Case number_____________________________________




              Exhibit B: Description of Operations for Lexington Healthcare Center of Lombard, Inc.


              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]



              Lexington Center of Lombard, Inc. is an Illinois corporation engaged in the ownership and
              operation of a nursing home. The Illinois Department of Public Health License No. is
              0028860. The Debtor only has in his possession the financial information filed with the
              State of Illinois for the period of January 1, 2018 to December 31, 2018. The Debtor will
              supplement this information in the future.

              See attached State of Illinois Department of Healthcare and Family Financial and
              Statistical Report (Cost Report) for Long-Term Care. (Fiscal Year 2018).




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 8
               Case 20-17355            Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45                              Desc Main
                                                       Document     Page 9 of 51
Debtor Name          James Samatas
                _______________________________________________________                                       20-17355
                                                                                             Case number_____________________________________




              Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]




          None




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 9
               Case 20-17355            Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45                              Desc Main
                                                      Document      Page 10 of 51
Debtor Name         James Samatas
                _______________________________________________________                                     20-17355
                                                                                             Case number_____________________________________




              Exhibit D: Allocation of Tax Liabilities and Assets


              [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
              have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
              Entities.

              Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
              Non-Debtor Entity.

              Describe the source of this information.]



              There are no such agreements




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 10
               Case 20-17355            Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45                              Desc Main
                                                      Document      Page 11 of 51
Debtor Name          James Samatas
                _______________________________________________________                                       20-17355
                                                                                             Case number_____________________________________




              Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees
              otherwise payable by a Debtor


              [Describe any payment made, or obligations incurred (or claims purchased), by the Controlled Non-Debtor Entity in
              connection with any claims, administrative expenses, or professional fees that have been or could be asserted against
              any Debtor.

              Describe the source of this information.]



           No such payments




Official Form 426               Periodic Report About Controlled Non-Debtor Entity’s Value, Operations, and Profitability           page 11
                                                          Case 20-17355           Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45        Desc Main
                                                                                               Document      Page 12 of 51
                  FOR BHF USE                                                                                                                                 IMPORTANT NOTICE
                                                                LL1                                                                                     THIS AGENCY IS REQUESTING DISCLOSURE OF INFORMATION
                                                                                                                                                        THAT IS NECESSARY TO ACCOMPLISH THE STATUTORY
                                                                                                                  2018                                  PURPOSE AS OUTLINED IN 210 ILCS 45/3-208. DISCLOSURE
                                                                                                        STATE OF ILLINOIS                               OF THIS INFORMATION IS MANDATORY. FAILURE TO PROVIDE
                                                                                        DEPARTMENT OF HEALTHCARE AND FAMILY SERVICES                    ANY INFORMATION ON OR BEFORE THE DUE DATE WILL
                                                                                         FINANCIAL AND STATISTICAL REPORT (COST REPORT)                 RESULT IN CESSATION OF PROGRAM PAYMENTS. THIS FORM
                                                                                                 FOR LONG-TERM CARE FACILITIES                          HAS BEEN APPROVED BY THE FORMS MANAGEMENT CENTER.
                                                                                                        (FISCAL YEAR 2018)


I.     IDPH License ID Number:                    0028860                                                             II.   CERTIFICATION BY AUTHORIZED FACILITY OFFICER

       Facility Name:       Lexington Health Care Center of Lombard
                                                                                                                               I have examined the contents of the accompanying report to the
       Address:     2100 S. Finley Road                         Lombard                                60148                State of Illinois, for the period from         1/1/18        to     12/31/18
                                Number                          City                                  Zip Code              and certify to the best of my knowledge and belief that the said contents
                                                                                                                            are true, accurate and complete statements in accordance with
       County:      Dupage                                                                                                  applicable instructions. Declaration of preparer (other than provider)
                                                                                                                            is based on all information of which preparer has any knowledge.
       Telephone Number:           (630) 495-4000        Fax # (630) 495-2809
                                                                                                                                Intentional misrepresentation or falsification of any information
       HFS ID Number:                                                                                                       in this cost report may be punishable by fine and/or imprisonment.

       Date of Initial License for Current Owners:                     10/09/84                                                    (Signed)
                                                                                                                     Officer or                                                                        (Date)
       Type of Ownership:                                                                                            Administrator (Type or Print Name)
                                                                                                                     of Provider
               VOLUNTARY,NON-PROFIT                         X    PROPRIETARY                     GOVERNMENTAL                      (Title)
                  Charitable Corp.                                  Individual                      State
                  Trust                                                Partnership                    County                        (Signed)
       IRS Exemption Code                                              Corporation                    Other                                                                                            (Date)
                                                                  X    "Sub-S" Corp.                                 Paid           (Print Name
                                                                       Limited Liability Co.                         Preparer       and Title)
                                                                       Trust
                                                                       Other                                                        (Firm Name       RSM US LLP
                                                                                                                                    & Address)       20 N. Martingale Road, Ste. 500, Schaumburg, IL 60173
                                                                                                                                    (Telephone)      (847) 517-7070      Fax # (847) 517-7067
                                                                                                                                       MAIL TO: BUREAU OF HEALTH FINANCE
       In the event there are further questions about this report, please contact:                                                     ILLINOIS DEPT OF HEALTHCARE AND FAMILY SERVICES
       Name:Amanda Springborn                                 Telephone Number:      (314) 925-3838                                    201 S. Grand Avenue East
                                                              Email Address:                                                           Springfield, IL 62763-0001        Phone # (217) 782-1630




     HFS 3745 (N-4-99)                                                                                                                                                                               IL478-2471
                                                           Case 20-17355           Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45               Desc Main
                                                                                              Document      Page 13 of 51
                                                                                          STATE OF ILLINOIS                                                                                              Page 2
Facility Name & ID Number          Lexington Health Care Center of Lombard                                        #    0028860      Report Period Beginning:                     1/1/18              Ending:   12/31/18
      III. STATISTICAL DATA                                                                                       D. How many bed reserve days during this year were paid by the Department?
            A. Licensure/certification level(s) of care; enter number of beds/bed days,                               None          (Do not include bed reserve days in Section B.)
             (must agree with license). Date of change in licensed beds                        N/A
                                                                                                                  E. List all services provided by your facility for non-patients.
               1                              2                              3                  4                  (E.g., day care, "meals on wheels", outpatient therapy)
                                                                                                                  None
        Beds at                                                                              Licensed
       Beginning of                    Licensure                       Beds at End of     Bed Days During         F. Does the facility maintain a daily midnight census?                       Yes
       Report Period                  Level of Care                    Report Period       Report Period
                                                                                                                  G. Do pages 3 & 4 include expenses for services or
 1                     224          Skilled (SNF)                                   224             81,760   1       investments not directly related to patient care?
 2                                  Skilled Pediatric (SNF/PED)                                              2        YES         X                 NO               Note : Non-allowable costs have been
 3                                  Intermediate (ICF)                                                       3                                                       eliminated in Schedule V, Column 7.
 4                                  Intermediate/DD                                                          4    H. Does the BALANCE SHEET (page 17) reflect any non-care assets?
 5                                  Sheltered Care (SC)                                                      5        YES                    NO            X
 6                                  ICF/DD 16 or Less                                                        6
                                                                                                                  I. On what date did you start providing long term care at this location?
 7                     224          TOTALS                                          224             81,760   7      Date started                   10/9/84


                                                                                                                  J. Was the facility purchased or leased after January 1, 1978?
              B. Census-For the entire report period.                                                                 YES              Date         New Construction             NO             X
                 1                   2                   3                 4                   5
        Level of Care              Patient Days by Level of Care and Primary Source of Payment                    K. Was the facility certified for Medicare during the reporting year?
                                   Medicaid                                                                           YES          X                 NO                     If YES, enter number
                                   Recipient        Private Pay          Other              Total                   of beds certified                      214        and days of care provided                   5,006
  8    SNF                                                                    6,875               6,875       8
  9    SNF/PED                                                                                                9   Medicare Intermediary              National Government Services
 10    ICF                             29,825              11,936             3,737              45,498      10
 11    ICF/DD                                                                                                11   IV. ACCOUNTING BASIS
 12    SC                                                                                                    12                                                  MODIFIED
 13    DD 16 OR LESS                                                                                         13   ACCRUAL          X                             CASH*                         CASH*

 14 TOTALS                           29,825               11,936                 10,612             52,373   14    Is your fiscal year identical to your tax year?                    YES       X     NO

             C. Percent Occupancy. (Column 5, line 14 divided by total licensed                                     Tax Year:              12/31/2018           Fiscal Year:      12/31/2018
                bed days on line 7, column 4.)           64.06%                                                   * All facilities other than governmental must report on the accrual basis.




      HFS 3745 (N-4-99)                                                                                                                                                                                     IL478-2471
                                                   Case 20-17355          Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45            Desc Main
                                                                                     Document      Page 14 of 51
                                                                                       STATE OF ILLINOIS                                                                          Page 3
      Facility Name & ID Number             Lexington Health Care Center of Lombard               #  0028860              Report Period Beginning:         1/1/18       Ending:     12/31/18
      V. COST CENTER EXPENSES (throughout the report, please round to the nearest dollar)
                                                          Costs Per General Ledger                   Reclass-             Reclassified     Adjust-        Adjusted      FOR BHF USE ONLY
         Operating Expenses                  Salary/Wage      Supplies        Other       Total      ification               Total         ments           Total
      A. General Services                          1              2             3           4            5                     6              7              8             9           10
1     Dietary                                     425,614         27,072        11,275     463,961                            463,961             -         463,961                            1
2     Food Purchase                                              348,638                   348,638                            348,638             -         348,638                            2
3     Housekeeping                                444,779         37,094            -      481,873                            481,873             306       482,179                            3
4     Laundry                                         -           19,183            -       19,183                             19,183             -          19,183                            4
5     Heat and Other Utilities                                                 268,091     268,091                            268,091           8,705       276,796                            5
6     Maintenance                                  43,261            -         164,632     207,893                            207,893        141,965        349,858                            6
7     Other (specify):* Mgmt Co.-Allocated B          -              -              -                                                         14,256         14,256                            7
8     TOTAL General Services                      913,654        431,987           443,998    1,789,639                      1,789,639        165,232      1,954,871                           8
      B. Health Care and Programs
 9    Medical Director                                -              -              48,550       48,550                         48,550            -           48,550                            9
10    Nursing and Medical Records               4,378,479        322,646           601,830    5,302,955                      5,302,955         26,044      5,328,999                           10
10a   Therapy                                         -              -                 -                                                          -                                            10a
11    Activities                                  184,110         13,467             5,177      202,754                       202,754             -          202,754                           11
12    Social Services                             187,995            -               4,611      192,606                       192,606             -          192,606                           12
13    CNA Training                                    -              -                 -                                                          -                                            13
14    Program Transportation                          -              -                 -                                                          -                                            14
15    Other (specify):* Mgmt Co.-Allocated B          -              -                 -                                                        2,728          2,728                           15
16 TOTAL Health Care and Programs               4,750,584        336,113           660,168    5,746,865                      5,746,865         28,772      5,775,637                           16
      C. General Administration
17    Administrative                              157,731             -        1,532,340      1,690,071                      1,690,071     (1,510,645)       179,426                           17
18    Directors Fees                                                                 -                                                            -                                            18
19    Professional Services                                                      211,283        211,283                       211,283          73,591        284,874                           19
20    Dues, Fees, Subscriptions & Promotions                                      23,703         23,703                        23,703          14,692         38,395                           20
21    Clerical & General Office Expenses          198,646         21,848          74,319        294,813                       294,813       1,026,323      1,321,136                           21
22    Employee Benefits & Payroll Taxes                                          892,705        892,705                       892,705             -          892,705                           22
23    Inservice Training & Education                                               6,642          6,642                         6,642             595          7,237                           23
24    Travel and Seminar                                                             -                                                            772            772                           24
25    Other Admin. Staff Transportation                               -            1,171          1,171                         1,171          17,146         18,317                           25
26    Insurance-Prop.Liab.Malpractice                                            579,996        579,996                       579,996           3,104        583,100                           26
27    Other (specify):* Mgmt Co.-Allocated B           -              -              -                                                        108,830        108,830                           27
28 TOTAL General Administration                   356,377          21,848         3,322,159        3,700,384                3,700,384        (265,592)      3,434,792                          28
   TOTAL Operating Expense
29 (sum of lines 8, 16 & 28)                    6,020,615         789,948         4,426,325       11,236,888               11,236,888         (71,588)     11,165,300                          29
   *Attach a schedule if more than one type of cost is included on this line, or if the total exceeds $1000.
   NOTE: Include a separate schedule detailing the reclassifications made in column 5. Be sure to include a detailed explanation of each reclassification.



     HFS 3745 (N-4-99)                                                                                                                                                                IL478-2471
                                                       Case 20-17355         Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45             Desc Main
                                                                                        Document      Page 15 of 51
                                                                                              STATE OF ILLINOIS                                                                    Page 4
      Facility Name & ID Number              Lexington Health Care Center of Lombard                      #0028860            Report Period Beginning:       1/1/18      Ending:      12/31/18
                                                                                              #
      V. COST CENTER EXPENSES (continued)

                                                              Cost Per General Ledger                             Reclass-    Reclassified    Adjust-       Adjusted        FOR BHF USE ONLY
        Capital Expense                       Salary/Wage       Supplies        Other             Total           ification      Total        ments          Total
      D. Ownership                                 1                2              3                4                 5            6             7             8              9         10
30    Depreciation                                                                150,776          150,776                        150,776       253,108       403,884                              30
31    Amortization of Pre-Op. & Org.                                                  -                                                              -                                             31
32    Interest                                                                     26,786            26,786                        26,786        94,286       121,072                              32
33    Real Estate Taxes                                                               -                                                         200,296       200,296                              33
34    Rent-Facility & Grounds                                                     729,135           729,135                       729,135      (724,474)        4,661                              34
35    Rent-Equipment & Vehicles                                                    56,438            56,438                        56,438          2,017       58,455                              35
36    Other (specify):*                                                               -                                                              -                                             36
37 TOTAL Ownership                                                                 963,135          963,135                       963,135       (174,767)     788,368                              37
        Ancillary Expense
      E. Special Cost Centers
38    Medically Necessary Transportation                -              -               -                                                             -                                             38
39    Ancillary Service Centers                         -          204,991         930,822        1,135,813                      1,135,813           -       1,135,813                             39
40    Barber and Beauty Shops                           -              -            14,066           14,066                         14,066           -          14,066                             40
41    Coffee and Gift Shops                             -              -               -                                                             -                                             41
42    Provider Participation Fee                                                   409,978          409,978                       409,978            -        409,978                              42
43    Other (specify):* Non-Allowable Cos          (16,145)             -          388,389          372,244                       372,244       (372,244)                                          43
44 TOTAL Special Cost Centers                      (16,145)        204,991        1,743,255       1,932,101                      1,932,101      (372,244)    1,559,857                             44
   GRAND TOTAL COST
45 (sum of lines 29, 37 & 44)                    6,004,470         994,939        7,132,715      14,132,124                    14,132,124       (618,599)   13,513,525                             45


      *Attach a schedule if more than one type of cost is included on this line, or if the total exceeds $1000.




     HFS 3745 (N-4-99)                                                                                                                                                                IL478-2471
                                                    Case 20-17355        Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45             Desc Main
                                                                                    Document      Page 16 of 51
                                                                                                        STATE OF ILLINOIS                                                                  Page 5
Facility Name & ID Number Lexington Health Care Center of Lombard                          # 0028860          Report Period Beginning:           1/1/18                    Ending:        12/31/18
VI. ADJUSTMENT DETAIL                    A. The expenses indicated below are non-allowable and should be adjusted out of Schedule V, pages 3 or 4 via column 7.
                                            In column 2 below, reference the line on which the particular cost was included. (See instructions.)
                                                                  1                 2           3
                                                                               Refer-     BHF USE                B. If there are expenses experienced by the facility which do not appear in the
         NON-ALLOWABLE EXPENSES                                 Amount          ence        ONLY                     general ledger, they should be entered below.(See instructions.)
  1 Day Care                                             $                             $                  1                                                                       1          2
  2 Other Care for Outpatients                                                                            2                                                                Amount         Reference
  3 Governmental Sponsored Special Programs                                                               3        31 Non-Paid Workers-Attach Schedule*                  $                            31
  4 Non-Patient Meals                                                                                     4        32 Donated Goods-Attach Schedule*                                                  32
  5 Telephone, TV & Radio in Resident Rooms                          (15,348) 43                          5              Amortization of Organization &
  6 Rented Facility Space                                                                                 6        33 Pre-Operating Expense                                                           33
  7 Sale of Supplies to Non-Patients                                                                      7              Adjustments for Related Organization
  8 Laundry for Non-Patients                                                                              8        34 Costs (Schedule VII)                                          4,320             34
  9 Non-Straightline Depreciation                                     61,765     30                       9        35 Other- Attach Schedule                                                          35
 10 Interest and Other Investment Income                            (153,576) 32                         10        36 SUBTOTAL (B): (sum of lines 31-35)                 $          4,320             36
 11 Discounts, Allowances, Rebates & Refunds                                                             11                                (sum of SUBTOTALS
 12 Non-Working Officer's or Owner's Salary                                                              12        37 TOTAL ADJUSTMENTS (A) and (B) )                    $      (618,599)             37
 13 Sales Tax                                                        (12,138) 43                         13
 14 Non-Care Related Interest                                                                            14        *These costs are only allowable if they are necessary to meet minimum
 15 Non-Care Related Owner's Transactions                                                                15         licensing standards. Attach a schedule detailing the items included
 16 Personal Expenses (Including Transportation)                                                         16         on these lines.
 17 Non-Care Related Fees                                                                                17
 18 Fines and Penalties                                              (39,731) 43                         18      C. Are the following expenses included in Sections A to D of pages 3
 19 Entertainment                                                                                        19         and 4? If so, they should be reclassified into Section E. Please
 20 Contributions                                                       (120) 43                         20         reference the line on which they appear before reclassification.
 21 Owner or Key-Man Insurance                                                                           21         (See instructions.)                        1     2            3          4
 22 Special Legal Fees & Legal Retainers                                                                 22                                                   Yes No          Amount      Reference
 23 Malpractice Insurance for Individuals                                                                23        38 Medically Necessary Transport.                X $                               38
 24 Bad Debt                                                        (270,657) 43                         24        39                                                                                 39
 25 Fund Raising, Advertising and Promotional                        (25,742) 43                         25        40 Gift and Coffee Shops                         X                                 40
      Income Taxes and Illinois Personal                                                                           41 Barber and Beauty Shops                       X                                 41
 26 Property Replacement Tax                                          (3,686) 43                         26        42 Laboratory and Radiology                      X                                 42
 27 CNA Training for Non-Employees                                                                       27        43 Prescription Drugs                            X                                 43
 28 Yellow Page Advertising                                                                              28        44                                                                                 44
 29 Other-Attach Schedule See PG5A                                  (163,686) Var.                       29        45 Other-Attach Schedule                         X                                 45
 30 SUBTOTAL (A): (Sum of lines 1-29)                    $          (622,919)          $                 30        46 Other-Attach Schedule                         X                                 46
                                                                                                                   47 TOTAL (C): (sum of lines 38-46)                    $                            47
      BHF USE ONLY
 48                     49                   50            51                    52



   HFS 3745 (N-4-99)                                                                                                                                                                     IL478-2471
                                                                      Case 20-17355   Doc 71   Filed 01/24/21 Entered 01/24/21 16:46:45   Desc Main
                                                                                               Document      Page 17 of 51
                         STATE OF ILLINOIS                       Page 5A
    Lexington Health Care Center of Lombard
                        ID#        0028860
Report Period Beginning:            1/1/18
    Ending:                        12/31/18
                                                                 Sch. V Line
        NON-ALLOWABLE EXPENSES                     Amount         Reference
 1   Diagnostics Managed Care                  $       (1,165)       43        1
 2   Labs - Part A                                    (10,368)       43        2
 3   X-Rays - Part A                                   (7,656)       43        3
 4   Marketing Salary                                  16,145        43        4
 5   Trust Fees                                           (80)       43        5
 6   State Replacement Tax                             (7,274)       43        6
 7   Collections                                      (37,568)       19        7
 8   Out of Period Legal                                  (97)       19        8
 9   Non Allowable Dues                                (2,673)       20        9
10   Education & Seminar Marketing                     (1,778)       43        10
11   Misc Income                                          (41)       21        11
12   Gain/Loss on disposal of mortgage costs         (108,834)       43        12
13   Non-Allowable Finance Charge                      (2,297)       32        13
14                                                                             14
15                                                                             15
16                                                                             16
17                                                                             17
18                                                                             18
19                                                                             19
20                                                                             20
21                                                                             21
22                                                                             22
23                                                                             23
24                                                                             24
25                                                                             25
26                                                                             26
27                                                                             27
28                                                                             28
29                                                                             29
30                                                                             30
31                                                                             31
32                                                                             32
33                                                                             33
34                                                                             34
35                                                                             35
36                                                                             36
37                                                                             37
38                                                                             38
39                                                                             39
40                                                                             40
41                                                                             41
42                                                                             42
43                                                                             43
44                                                                             44
45                                                                             45
46                                                                             46
47                                                                             47
48                                                                             48
49 Total                                            (163,686)                  49

     HFS 3745 (N-4-99)                                                                                                                                IL478-2471
                                                           Case 20-17355          Doc 71      Filed 01/24/21 Entered 01/24/21 16:46:45           Desc Main
                                                                                              Document      Page 18 of 51
                                                                                                       STATE OF ILLINOIS                                                                    Page 6
Facility Name & ID Number             Lexington Health Care Center of Lombard                                      #   0028860          Report Period Beginning:       1/1/18     Ending:      12/31/18

VII. RELATED PARTIES
 A. Enter below the names of ALL owners and related organizations (parties) as defined in the instructions. Use Page 6-Supplemental as necessary.
                        1                                                       2                                                           3
                     OWNERS                                         RELATED NURSING HOMES                                 OTHER RELATED BUSINESS ENTITIES
 Name                             Ownership %   Name                                               City             Name                   City         Type of Business
See Page 6-Supplemental                        See Page 6-Supplemental                                             See Page 6-Supplemental




 B. Are any costs included in this report which are a result of transactions with related organizations? This includes rent,
    management fees, purchase of supplies, and so forth.                          X YES                  NO

       If yes, costs incurred as a result of transactions with related organizations must be fully itemized in accordance with
       the instructions for determining costs as specified for this form.
       1             2     3 Cost Per General Ledger                      4           5 Cost to Related Organization                                       6             7            8 Difference:
                                                                                                                                                        Percent    Operating Cost   Adjustments for
Schedule V       Line                 Item                          Amount              Name of Related Organization                                       of        of Related     Related Organization
                                                                                                                                                       Ownership    Organization    Costs (7 minus 4)
  1    V          19    Professional Fees                  $                            Lexington Health Care Systems of Lombard Ltd. Ptsp.           **         $            200 $                   200     1
  2    V          30    Depreciation Expense                                            Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                  165,602                 165,602     2
  3    V          32    Amortization of Mortgage Cost                                   Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                   57,494                  57,494     3
  4    V          32    Interest                                       259,659          Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                  433,998                 174,339     4
  5    V          33    Property Tax                                                    Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                  193,449                 193,449     5
  6    V          34    Rent                                           729,135          Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                                         (729,135)    6
  7    V          43    Office Supplies                                                 Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                       93                      93     7
  8    V          43    (Gain)/Loss - disposal of assets                                Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                  108,834                 108,834     8
  9    V          21    Miscellaneous Expense                                           Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                        3                       3     9
 10    V          43    State Replacement tax                                           Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                    7,274                   7,274    10
 11    V          43    Trust fees                                                      Lexington Health Care Systems of Lombard Ltd. Ptsp.           **                       80                      80    11
 12    V                                                                                ** The owners of Lexington Health Care Center of Lombard, Inc. own                                                   12
 13    V                                                                                100% of Lexington Health Care Systems of Lombard Limted Partnership.                                                 13
 14 Total                                                  $           988,794                                                                                   $        967,027 $ *             (21,767)   14

       * Total must agree with the amount recorded on line 34 of Schedule VI.




      HFS 3745 (N-4-99)                                                                                                                                                                           IL478-2471
                                                            Case 20-17355          Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45   Desc Main
                                                                                                 Document      Page 19 of 51
                                                                                                          STATE OF ILLINOIS                                                              Page 6A
Facility Name & ID Number              Lexington Health Care Center of Lombard                                          #   0028860    Report Period Beginning:    1/1/18      Ending:      12/31/18

VII. RELATED PARTIES (continued)
 B. Are any costs included in this report which are a result of transactions with related organizations? This includes rent,
     management fees, purchase of supplies, and so forth.                           X YES                  NO

       If yes, costs incurred as a result of transactions with related organizations must be fully itemized in accordance with
       the instructions for determining costs as specified for this form.
       1              2     3 Cost Per General Ledger                      4           5 Cost to Related Organization                                 6              7            8 Difference:
                                                                                                                                                   Percent   Operating Cost     Adjustments for
Schedule V        Line                 Item                          Amount                  Name of Related Organization                            of         of Related      Related Organization
                                                                                                                                                 Ownership     Organization     Costs (7 minus 4)
 15        V         3   Housekeeping supplies                 $                             Royal Management Corp.                             **         $              306 $                  306     15
 16        V         5   Utilities - gas & electric                                          Royal Management Corp.                             **                      7,926                  7,926     16
 17        V         5   Utilities - water & sewer                                           Royal Management Corp.                             **                        210                    210     17
 18        V         5   Utilities - maintenance office                                      Royal Management Corp.                             **                        569                    569     18
 19        V         6   Management allocation - salaries                                    Royal Management Corp.                             **                    133,369               133,369      19
 20        V         6   Repairs & maintenance                                               Royal Management Corp.                             **                      8,250                  8,250     20
 21        V         6   Scavenger & exterminating                                           Royal Management Corp.                             **                        346                    346     21
 22        V         7   Management allocation - employee benefits                           Royal Management Corp.                             **                     14,256                 14,256     22
 23        V        10   Medical consultant                                                  Royal Management Corp.                             **                        526                    526     23
 24        V        10   Management allocation - salaries                                    Royal Management Corp.                             **                     25,518                 25,518     24
 25        V        15   Management allocation - employee benefits                           Royal Management Corp.                             **                      2,728                  2,728     25
 26        V        17   Management allocation - salaries                                    Royal Management Corp.                             **                     21,695                 21,695     26
 27        V        19   Computer consultant & supplies                                      Royal Management Corp.                             **                     21,950                 21,950     27
 28        V        19   Professional fees                                                   Royal Management Corp.                             **                     89,106                 89,106     28
 29        V        20   Dues & subscriptions                                                Royal Management Corp.                             **                      1,655                  1,655     29
 30        V        20   Advertising - help wanted                                           Royal Management Corp.                             **                     15,710                 15,710     30
 31        V        21   Management allocation - salaries                                    Royal Management Corp.                             **                    996,479               996,479      31
 32        V        21   Bank charges                                                        Royal Management Corp.                             **                      2,705                  2,705     32
 33        V        21   Office supplies & printing                                          Royal Management Corp.                             **                      9,203                  9,203     33
 34        V        21   Postage                                                             Royal Management Corp.                             **                      4,557                  4,557     34
 35        V        21   Telephone                                                           Royal Management Corp.                             **                     13,324                 13,324     35
 36        V                                                                                                                                                                                             36
 37        V                                                                                                                                                                                             37
 38        V             ** The owners of Lexington Health Care Center of Lombard, Inc. ow                                                                                                               38
 39 Total                                                      $                                                                                             $       1,370,388 $ *           1,370,388   39

       * Total must agree with the amount recorded on line 34 of Schedule VI.




      HFS 3745 (N-4-99)                                                                                                                                                                     IL478-2471
                                                            Case 20-17355          Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45   Desc Main
                                                                                                 Document      Page 20 of 51
                                                                                                          STATE OF ILLINOIS                                                              Page 6B
Facility Name & ID Number              Lexington Health Care Center of Lombard                                          #   0028860    Report Period Beginning:     1/1/18     Ending:      12/31/18

VII. RELATED PARTIES (continued)
 B. Are any costs included in this report which are a result of transactions with related organizations? This includes rent,
     management fees, purchase of supplies, and so forth.                           X YES                  NO

       If yes, costs incurred as a result of transactions with related organizations must be fully itemized in accordance with
       the instructions for determining costs as specified for this form.
       1              2     3 Cost Per General Ledger                      4           5 Cost to Related Organization                                 6              7            8 Difference:
                                                                                                                                                   Percent   Operating Cost     Adjustments for
Schedule V        Line                 Item                          Amount                  Name of Related Organization                            of         of Related      Related Organization
                                                                                                                                                 Ownership     Organization     Costs (7 minus 4)
 15        V        23   Inservice Training                    $                             Royal Management Corp.                             **         $              595 $                  595     15
 16        V        24   Travel & seminar                                                    Royal Management Corp.                             **                        772                    772     16
 17        V        25   Auto expense                                                        Royal Management Corp.                             **                     17,146                 17,146     17
 18        V        26   Insurance general                                                   Royal Management Corp.                             **                      3,104                  3,104     18
 19        V        27   Management allocation - employee benefits                           Royal Management Corp.                             **                    108,830                108,830     19
 20        V        30   Depreciation                                                        Royal Management Corp.                             **                     25,741                 25,741     20
 21        V        32   Interest                                                            Royal Management Corp.                             **                     15,938                 15,938     21
 22        V        32   Amortization of mortgage costs                                      Royal Management Corp.                             **                      2,388                  2,388     22
 23        V        33   Property taxes                                                      Royal Management Corp.                             **                      6,847                  6,847     23
 24        V        34   Rent expense                                                        Royal Management Corp.                             **                      4,661                  4,661     24
 25        V        35   Equipment rental                                                    Royal Management Corp.                             **                      1,791                  1,791     25
 26        V        17   Management fees                               1,532,340             Royal Management Corp.                             **                                        (1,532,340)    26
 27        V        35   Auto Lease                                                          Royal Management Corp.                             **                        226                    226     27
 28        V                                                                                                                                                                                             28
 29        V                                                                                                                                                                                             29
 30        V                                                                                                                                                                                             30
 31        V                                                                                                                                                                                             31
 32        V                                                                                                                                                                                             32
 33        V                                                                                                                                                                                             33
 34        V                                                                                                                                                                                             34
 35        V                                                                                                                                                                                             35
 36        V                                                                                                                                                                                             36
 37        V                                                                                                                                                                                             37
 38        V             ** The owners of Lexington Health Care Center of Lombard, Inc. ow                                                                                                               38
 39 Total                                                      $       1,532,340                                                                             $         188,039 $ *          (1,344,301) 39
       * Total must agree with the amount recorded on line 34 of Schedule VI.




      HFS 3745 (N-4-99)                                                                                                                                                                     IL478-2471
                                             Case 20-17355       Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45          Desc Main
                                                                            Document      Page 21 of 51
                                                                                 STATE OF ILLINOIS                                                       Page 6-Supplemental
Facility Name & ID Number     Lexington Health Care Center of Lombard                        #   0028860        Report Period Beginning:     1/1/18    Ending:     12/31/18

    VII. RELATED PARTIES
     A. (Continued)    Enter below the names of ALL owners and related organizations (parties) as defined in the instructions
                      1                                                     2                                                       3
                    OWNERS                                         RELATED NURSING HOMES                              OTHER RELATED BUSINESS ENTITIES
     Name                              Ownership %  Name                                       City             Name              City            Type of Business

1 James Samatas                        33.33%        Lexington HC Ctr. of Bloomingdale, Inc.    Bloomingdale          Eastgate Manor       Algonquin            Supportive           1
2 John Samatas                         33.33%        Lexington HC Ctr. of Lake Zurich, Inc.     Lake Zurich           of Algonquin, LLC                         Living Facility      2
3 Cynthia Thiem                        33.34%        Lexington HC Ctr. of Elmhurst, Inc.        Elmhurst              Vesta Mgmt           Lombard              Mgmt. Company        3
4                                                    Lexington HC Ctr. of LaGrange, Inc.        LaGrange              Group, LLC                                                     4
5                                                    Lexington HC Ctr. of Wheeling, Inc.        Wheeling              Lexington Square     Lombard              Independent and      5
6                                                    Lexington HC Ctr. of Schaumburg, Inc.      Schaumburg            Life Care of                              Assisted Living      6
7                                                    Lexington HC Ctr. of Chicago Ridge, Inc.   Chicago Ridge         Lombard, LLC                              Facility             7
8                                                    Lexington HC Ctr. of Streamwood, Inc.      Streamwood            Lexington Square     Elmhurst             Independent          8
9                                                    Lexington HC Ctr. of Orland Park, Inc.     Orland Park           Life Care of                              Living Facility      9
10                                                                                                                    Elmhurst, LLC                                                  10
11                                                                                                                    Lexington Health     Lombard              Real Estate          11
12                                                                                                                    Care Systems of                           Property             12
13                                                                                                                    Lombard Ltd. Pts                                               13
14                                                                                                                    Royal Management     Lombard              Mgmt Company         14
15                                                                                                                    Corporation                                                    15
16                                                                                                                    Lexington Financial Lombard               Finance Company      16
17                                                                                                                    Services, LLC                                                  17
18                                                                                                                    Heron Point          Lombard              Mgmt Company         18
19                                                                                                                    Management Corp.                                               19
20                                                                                                                    Samvest of           Lombard              Lessor               20
21                                                                                                                    Lombard II, LLC                                                21
22                                                                                                                    North Heron          Lombard              Finance Company      22
23                                                                                                                    Investments, LLC                                               23
24                                                                                                                    Lexington Home       Lombard              Home Health          24
25                                                                                                                    Health Care, Inc.                                              25
26                                                                                                                    Lexington Hospice    Lombard              Hospice              26
27                                                                                                                    Services, LLC                                                  27
28                                                                                                                    Lexington Private    Lombard              Healthcare           28
29                                                                                                                    Home Care                                                      29
30                                                                                                                    Merit Sleep Mgmt, LL Lombard              Mgmt Company         30



   HFS 3745 (N-4-99)                                                                                                                                                          IL478-2471
                                              Case 20-17355      Doc 71   Filed 01/24/21 Entered 01/24/21 16:46:45    Desc Main
                                                                          Document      Page 22 of 51
                                                                              STATE OF ILLINOIS                                                   Page 6-Supplemental (2)
Facility Name & ID Number      Lexington Health Care Center of Lombard                    #   0028860   Report Period Beginning:      1/1/18    Ending:     12/31/18

     VII. RELATED PARTIES
      A. (Continued)    Enter below the names of ALL owners and related organizations (parties) as defined in the instructions
                       1                                                     2                                                       3
                     OWNERS                                         RELATED NURSING HOMES                              OTHER RELATED BUSINESS ENTITIES
      Name                              Ownership %  Name                                       City             Name              City            Type of Business

1                                                                                                             Sambell of            Bloomingdale         Real Estate          1
2                                                                                                             Bloomingdale Ltd. Ptsp                     Property             2
3                                                                                                             Sambell of Chicago    Chicago Ridge        Real Estate          3
4                                                                                                             Ridge Ltd. Ptsp.                           Property             4
5                                                                                                             Sambell of Elmhurst Elmhurst               Real Estate          5
6                                                                                                             II Ltd. Ptsp.                              Property             6
7                                                                                                             Sambell of LaGrange LaGrange               Real Estate          7
8                                                                                                             Ltd. Ptsp.                                 Property             8
9                                                                                                             Lexington Health CareLake Zurich           Real Estate          9
10                                                                                                            Systems of Lake Zurich                     Property             10
11                                                                                                            Ltd. Ptsp.                                                      11
12                                                                                                            Lexington Health CareOrland Park           Real Estate          12
13                                                                                                            Systems of Orland                          Property             13
14                                                                                                            Park Ltd. Ptsp.                                                 14
15                                                                                                            Sambell of            Schaumburg           Real Estate          15
16                                                                                                            Schaumburg Ltd. Ptsp                       Property             16
17                                                                                                            Sambell of            Streamwood           Real Estate          17
18                                                                                                            Streamwood Ltd. Ptsp.                      Property             18
19                                                                                                            Lexington Health CareWheeling              Real Estate          19
20                                                                                                            Systems of Wheeling                        Property             20
21                                                                                                            Ltd. Ptsp.                                                      21
22                                                                                                            Samvest of Algonquin Algonquin             Real Estate          22
23                                                                                                            Ltd. Ptsp.                                 Property             23
24                                                                                                            Curates,LLC           Lombard              Telemedicine         24
25                                                                                                            Republic Construction                      Construction         25
26                                                                                                            of Illinois , Inc     Lombard              Company              26
27                                                                                                                                                                            27
28                                                                                                                                                                            28
29                                                                                                                                                                            29
30                                                                                                                                                                            30



   HFS 3745 (N-4-99)                                                                                                                                                   IL478-2471
                                                Case 20-17355     Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45         Desc Main
                                                                             Document      Page 23 of 51
                                                                            STATE OF ILLINOIS                                                                               Page 7
Facility Name & ID Number           Lexington Health Care Center of Lombard        #      0028860              Report Period Beginning:        1/1/18           Ending:       12/31/18

VII. RELATED PARTIES (continued)
     C. Statement of Compensation and Other Payments to Owners, Relatives and Members of Board of Directors.
       NOTE: ALL owners ( even those with less than 5% ownership) and their relatives who receive any type of compensation from this home
             must be listed on this schedule.
                    1                          2                    3              4               5                        6                           7                        8
                                                                                                                Average Hours Per Work
                                                                                      Compensation                Week Devoted to this       Compensation Included          Schedule V.
                                                                                        Received                 Facility and % of Total         in Costs for this            Line &
                                                                         Ownership     From Other                      Work Week                Reporting Period**            Column
                 Name                       Title          Function       Interest   Nursing Homes*               Hours        Percent      Description        Amount        Reference
  1   James Samatas                 Owner/officer       Administrative       0     See Schedule 7A             See Sch 7B     See Sch 7B   Salary         $        5,572      L17, C7       1
 2    John Samatas                  Owner/officer       Admin/Plant Ops.     0     See Schedule 7A             See Sch 7B     See Sch 7B   Salary                  4,179      L17, C7       2
 3    Cynthia Thiem                 Owner/officer       Administrative       0     See Schedule 7A             See Sch 7B     See Sch 7B   Salary                  5,572      L17, C7       3
 4    Daniel Thiem                  Executive Committee Administrative       0     See Schedule 7A             See Sch 7B     See Sch 7B   Salary                  4,179      L17, C7       4
 5    Phil Thiem                    Executive Committee Administrative       0     See Schedule 7A             See Sch 7B     See Sch 7B   Salary                    881      L17, C7       5
 6    Jeremy Samatas                Executive Committee Administrative       0     See Schedule 7A             See Sch 7B     See Sch 7B   Salary                  1,310      L17, C7       6
 7                                                                                                                                                                                          7
 8                                                                                                                                                                                          8
 9                                                                                                                                                                                          9
 10                                                                                                                                                                                        10
 11                                                                                                                                                                                        11
 12                                                                                                                                                                                        12
 13                                                                                                                                        TOTAL            $      21,693                  13

   * If the owner(s) of this facility or any other related parties listed above have received compensation from other nursing homes, attach a schedule detailing the name(s)
     of the home(s) as well as the amount paid. THIS AMOUNT MUST AGREE TO THE AMOUNTS CLAIMED ON THE THE OTHER NURSING HOMES' COST REPORTS.

  ** This must include all forms of compensation paid by related entities and allocated to Schedule V of this report (i.e., management fees).
      FAILURE TO PROPERLY COMPLETE THIS SCHEDULE INDICATING ALL FORMS OF COMPENSATION RECEIVED FROM THIS HOME,
      ALL OTHER NURSING HOMES AND MANAGEMENT COMPANIES MAY RESULT IN THE DISALLOWANCE OF SUCH COMPENSATION




   HFS 3745 (N-4-99)                                                                                                                                                          IL478-2471
                                                    Case 20-17355         Doc 71      Filed 01/24/21 Entered 01/24/21 16:46:45              Desc Main
                                                                                      Document      Page 24 of 51
                                                                                                      STATE OF ILLINOIS                                                                              Page 8
  Facility Name & ID Number          Lexington Health Care Center of Lombard                         # 0028860 Report Period Beginning:               1/1/18           Ending:    12/31/18

  VIII. ALLOCATION OF INDIRECT COSTS
                                                                                                                                Name of Related Organization        Royal Management Corp.
     A. Are there any costs included in this report which were derived from allocations of central office                       Street Address                      665 W. North Avenue, Suite 500
        or parent organization costs? (See instructions.)             YES X               NO                                    City / State / Zip Code             Lombard, IL 60148
                                                                                                                                Phone Number                      ( (630) 458-4700
     B. Show the allocation of costs below. If necessary, please attach worksheets.                                             Fax Number                        ( (630) 458-4796

       1                       2                              3                       4                     5                    6                      7                 8                  9
   Schedule V                                        Unit of Allocation                                Number of          Total Indirect         Amount of Salary
      Line                                        (i.e.,Days, Direct Cost,                           Subunits Being        Cost Being             Cost Contained       Facility       Allocation
   Reference                    Item                    Square Feet)             Total Units        Allocated Among         Allocated              in Column 6          Units     (col.8/col.4)x col.6
1      3        Housekeeping supplies            Bed Days                               722,335                  10   $             2,704    $                           81,760 $                   306        1
2      5        Utilities - gas & electric       Bed Days                               722,335                  10                70,024                                81,760                   7,926        2
3      5        Utilities - water & sewer        Bed Days                               722,335                  10                 1,855                                81,760                     210        3
4      5        Utilities - maintenance office   Bed Days                               722,335                  10                 5,025                                81,760                     569        4
5      6        Management allocation - salaries Bed Days                               722,335                  10           1,178,292               1,178,292          81,760                133,369         5
6      6        Repairs & maintenance            Bed Days                               722,335                  10                72,883                                81,760                   8,250        6
7      6        Scavenger & exterminating        Bed Days                               722,335                  10                 3,054                                81,760                     346        7
8      7        Management allocation - employeeBed Days                                722,335                  10              125,945                                 81,760                  14,256        8
9      10       Medical consultant               Bed Days                               722,335                  10                 4,651                                81,760                     526        9
10     10       Management allocation - salaries Bed Days                               722,335                  10              225,449                225,449          81,760                  25,518        10
11     15       Management allocation - employeeBed Days                                722,335                  10                24,098                                81,760                   2,728        11
12     17       Management allocation - salaries Bed Days                               722,335                  10              191,670                191,670          81,760                  21,695        12
13     19       Computer consultant & supplies Bed Days                                 722,335                  10              193,924                                 81,760                  21,950        13
14     19       Professional fees                Bed Days                               722,335                  10              787,232                                 81,760                  89,106        14
15     20       Dues & subscriptions             Bed Days                               722,335                  10                14,624                                81,760                   1,655        15
16     20       Advertising - help wanted        Bed Days                               722,335                  10              138,799                                 81,760                  15,710        16
17     21       Management allocation - salaries Bed Days                               722,335                  10           8,803,710               8,803,710          81,760                996,479         17
18     21       Bank charges                     Bed Days                               722,335                  10                23,902                                81,760                   2,705        18
19     21       Office supplies & printing       Bed Days                               722,335                  10                81,306                                81,760                   9,203        19
20     21       Postage                          Bed Days                               722,335                  10                40,262                                81,760                   4,557        20
21     21       Telephone                        Bed Days                               722,335                  10              117,714                                 81,760                  13,324        21
22                                                                                                                                                                                                             22
23                                                                                                                                                                                                             23
24                                                                                                                                                                                                             24
25 TOTALS                                                                                                             $      12,107,123      $       10,399,121                   $              1,370,388     25




 HFS 3745 (N-4-99)                                                                                                                                                                                IL478-2471
                                                    Case 20-17355         Doc 71      Filed 01/24/21 Entered 01/24/21 16:46:45              Desc Main
                                                                                      Document      Page 25 of 51
                                                                                                      STATE OF ILLINOIS                                                                        Page 8A
  Facility Name & ID Number          Lexington Health Care Center of Lombard                         # 0028860 Report Period Beginning:               1/1/18         Ending:    12/31/18

  VIII. ALLOCATION OF INDIRECT COSTS
                                                                                                                                Name of Related Organization      Royal Management Corp.
     A. Are there any costs included in this report which were derived from allocations of central office                       Street Address                    665 W. North Avenue, Suite 500
        or parent organization costs? (See instructions.)             YES X               NO                                    City / State / Zip Code           Lombard, IL 60148
                                                                                                                                Phone Number                    ( (630) 458-4700
     B. Show the allocation of costs below. If necessary, please attach worksheets.                                             Fax Number                      ( (630) 458-4796

       1                       2                             3                        4                     5                    6                      7               8                  9
   Schedule V                                       Unit of Allocation                                 Number of          Total Indirect         Amount of Salary
      Line                                       (i.e.,Days, Direct Cost,                            Subunits Being        Cost Being             Cost Contained     Facility       Allocation
   Reference                 Item                      Square Feet)              Total Units        Allocated Among         Allocated              in Column 6        Units     (col.8/col.4)x col.6
1      23       Inservice Training              Bed Days                                722,335                  10   $             5,261    $                         81,760 $                   595       1
2      24       Travel and Seminar              Bed Days                                722,335                  10                 6,817                              81,760                     772       2
3      25       Auto expense                    Bed Days                                722,335                  10              151,483                               81,760                  17,146       3
4      26       Insurance general               Bed Days                                722,335                  10                27,426                              81,760                   3,104       4
5      27       Management allocation - employeeBed Days                                722,335                  10              961,496                               81,760                108,830        5
6      30       Depreciation                    Bed Days                                722,335                  10              227,415                               81,760                  25,741       6
7      32       Interest                        Bed Days                                722,335                  10              140,807                               81,760                  15,938       7
8      32       Amortization of mortgage costs Bed Days                                 722,335                  10                21,094                              81,760                   2,388       8
9      33       Property taxes                  Bed Days                                722,335                  10                60,494                              81,760                   6,847       9
10     34       Rent expense                    Bed Days                                722,335                  10                41,178                              81,760                   4,661       10
11     35       Equipment rental                Bed Days                                722,335                  10                15,819                              81,760                   1,791       11
12     35       Auto Lease                      Bed Days                                722,335                  10                 1,993                              81,760                     226       12
13                                                                                                                                                                                                          13
14                                                                                                                                                                                                          14
15                                                                                                                                                                                                          15
16                                                                                                                                                                                                          16
17                                                                                                                                                                                                          17
18                                                                                                                                                                                                          18
19                                                                                                                                                                                                          19
20                                                                                                                                                                                                          20
21                                                                                                                                                                                                          21
22                                                                                                                                                                                                          22
23                                                                                                                                                                                                          23
24                                                                                                                                                                                                          24
25 TOTALS                                                                                                             $        1,661,283     $                                  $              188,039      25




 HFS 3745 (N-4-99)                                                                                                                                                                             IL478-2471
                                                         Case 20-17355        Doc 71      Filed 01/24/21 Entered 01/24/21 16:46:45                       Desc Main
                                                                                          Document      Page 26 of 51
                                                                                                        STATE OF ILLINOIS                                                                                   Page 9
Facility Name & ID Number               Lexington Health Care Center of Lombard                       #   0028860     Report Period Beginning:                           1/1/18         Ending:          12/31/18
       IX. INTEREST EXPENSE AND REAL ESTATE TAX EXPENSE
           A. Interest: (Complete details must be provided for each loan - attach a separate schedule if necessary.)
                        1                    2                       3                         4               5                         6                   7               8             9                 10
                                                                                                                                                                                                         Reporting
                                                                                           Monthly                                                                      Maturity       Interest            Period
              Name of Lender            Related**             Purpose of Loan              Payment          Date of                     Amount of Note                   Date            Rate             Interest
                                        YES NO                                             Required          Note                  Original         Balance                           (4 Digits)          Expense
       A. Directly Facility Related
        Long-Term
 1     Lexington Financial                                                                                                                                                                           $                 1
 2       Services, L.L.C.                 X           Mortgage                         Varies                    2/20/2018             4,540,000                         2/19/2020 Libor + 3.5%              65,212    2
 3     Midcap Financial Trust                    X    Mortgage                         Varies                    5/29/2018             5,803,182           5,803,182     5/29/2021 Libor + 5.25%            259,349    3
 4                                                                                                                                                                                                                     4
 5                                                                                                                                                               Finance Charge - Insurance Policy            2,297    5
        Working Capital
 6     See Sch. 9A                                                                                                                                                                                           (2,297)   6
 7     Shareholder Loan                   X           Capital Improvements             Varies                    7/16/2008               499,000             513,953 Demand        Prime                     24,489    7
 8     Shareholder Loan                   X           Working Capital                  Varies                    4/30/2008             2,230,000           2,230,000 Demand        Prime                    109,438    8

 9     TOTAL Facility Related                                                                                                $     13,072,182 $            8,547,135                                 $      458,487    9
       B. Non-Facility Related*
 10                                                                                                                                                    Interest Income Offset                              (279,308)   10
 11                                                                                                                                                    Offset of Shareholder Interest                      (133,927)   11
 12                                                                                                                                                    Allocated from Mgmt Co.                               18,326    12
 13                                                                                                                                                    Amortization of Mortgage Costs                        57,494    13

 14 TOTAL Non-Facility Related                                                                                               $                     $                                                 $     (337,415) 14

 15    TOTALS (line 9+line14)                                                                                                $     13,072,182 $            8,547,135                                 $      121,072    15

16) Please indicate the total amount of mortgage insurance expense and the location of this expense on Sch. V.               $   N/A                      Line #       N/A

  * Any interest expense reported in this section should be adjusted out on page 5, line 14 and, consequently, page 4, col. 7.
    (See instructions.)
 ** If there is ANY overlap in ownership between the facility and the lender, this must be indicated in column 2.
    (See instructions.)



      HFS 3745 (N-4-99)                                                                                                                                                                                   IL478-2471
                                                   Case 20-17355     Doc 71    Filed 01/24/21 Entered 01/24/21 16:46:45             Desc Main
                                                                               Document      Page 27 of 51
Facility Name:          Lexington Health Care Center of Lombard
IDPH License ID Number: 0028860
Fiscal Year End:        12/31/18



Schedule 9A


IX. Interest Expense and Real Estate Tax Expense

                                               1                 2              3               4         5                6             7             8           9                 10
                                                                                                                                                                                 Reporting
                                                                                            Monthly                                                 Maturity    Interest           Period
                                       Name of Lender          Related** Purpose of Loan    Payment     Date of            Amount of Note            Date         Rate            Interest
                                                               YES NO                       Required     Note           Original     Balance                   (4 Digits)         Expense
                                A. Directly Facility Related
                                 Long-Term
                            1                                                                                       $               $                                        $               1
                            2                                                                                                                                                                2
                            3                                                                                                                                                                3
                            4                                                                                                                                                                4
                            5                                                                                                                                                                5
                               Working Capital
                            6 Bank of America                        X Line of Credit      Varies       4/30/2012       2,500,000                   10/31/2018 Prime/Libor                   6
                            7                                                                                                                                                                7
                            8                                                                                                                                                                8

                             9 TOTAL Facility Related                                           $0.00               $   2,500,000 $             0                            $          0    9
                               B. Non-Facility Related*
                            10                                                                                                           Non-Allowable Finance Charge               (2,297) 10
                            11                                                                                                                                                              11
                            12                                                                                                                                                              12
                            13                                                                                                                                                              13

                            14 TOTAL Non-Facility Related                                       $0.00               $          0 $              0                            $      (2,297) 14

   HFS 3745 (N-4-99)                                                                                                                                                               IL478-2471
                                                       Case 20-17355          Doc 71      Filed 01/24/21 Entered 01/24/21 16:46:45                  Desc Main
                                                                                          Document      Page 28 of 51
                                                                                              STATE OF ILLINOIS                                                                                     Page 10
Facility Name & ID Number Lexington Health Care Center of Lombard                                                        #      0028860   Report Period Beginning:        1/1/18      Ending:       12/31/18
   IX. INTEREST EXPENSE AND REAL ESTATE TAX EXPENSE (continued)
       B. Real Estate Taxes

                                                              Important, please see the next worksheet, "RE_Tax". The real estate tax
   1. Real Estate Tax accrual used on 2017 report.            statement and bill must accompany the cost report.                                                                      $                214,900    1
                                                                                                                                                                               2017
   2. Real Estate Taxes paid during the year: (Indicate the tax year to which this payment applies. If payment covers more than one year, detail below.)                              $               201,157     2

   3. Under or (over) accrual (line 2 minus line 1).                                                                                                                                  $                (13,743)   3

   4. Real Estate Tax accrual used for 2018 report. (Detail and explain your calculation of this accrual on the lines below.)                                                         $               207,192     4

   5. Direct costs of an appeal of tax assessments which has NOT been included in professional fees or other general operating costs on Schedule V, sections A, B or C.
     (Describe appeal cost below. Attach copies of invoices to support the cost and a copy of the appeal filed with the county.)                                                   $                              5
                                                                                                                                                                     Alloc Fr. Mgmt Co.                  6,847
   6. Subtract a refund of real estate taxes. You must offset the full amount of any direct appeal costs
      classified as a real estate tax cost plus one-half of any remaining refund.
         TOTAL REFUND $                             For                 Tax Year.    (Attach a copy of the real estate tax appeal board's decision.)                                  $                           6

   7. Real Estate Tax expense reported on Schedule V, line 33. This should be a combination of lines 3 thru 6.                                                                        $               200,296     7

     Real Estate Tax History:

     Real Estate Tax Bill for Calendar Year:           2013               187,527        8                                                       FOR BHF USE ONLY
                                                       2014               206,048        9
                                                       2015               186,772        10                                                13   FROM R. E. TAX STATEMENT FOR 2017               $                 13
                                                       2016               196,570        11
                                                       2017               201,157        12                                                14   PLUS APPEAL COST FROM LINE 5                    $                 14
   See attached real estate accrual sheet
                                                                                                                                           15   LESS REFUND FROM LINE 6                         $                 15

                                                                                                                                           16   AMOUNT TO USE FOR RATE CALCULATION $                              16

                       NOTES:               1. Please indicate a negative number by use of brackets( ). Deduct any overaccrual of
                                                taxes from prior year.
                                            2. If facility is a non-profit which pays real estate taxes, you must attach a denial of an
                                               application for real estate tax exemption unless the building is rented from a for-profit entity.
                                               This denial must be no more than four years old at the time the cost report is filed.



  HFS 3745 (N-4-99)                                                                                                                                                                                   IL478-2471
                                                                            Case 20-17355                 Doc 71          Filed 01/24/21 Entered 01/24/21 16:46:45   Desc Main
                                                                                                                          Document      Page 29 of 51
                   2017 LONG TERM CARE REAL ESTATE TAX STATEMENT
FACILITY NAME             Lexington Health Care Center of Lombard, Inc.                   COUNTY       Dupage

FACILITY IDPH LICENSE NUMBER               0028660

CONTACT PERSON REGARDING THIS REPORT Karen Gillis

TELEPHONE (630) 458-4700                                            FAX #: (630) 458-4795

A.    Summary of Real Estate Tax Cost

      Enter the tax index number and real estate tax assessed for 2017 on the lines provided below. Enter only the portion of the
      cost that applies to the operation of the nursing home in Column D. Real estate tax applicable to any portion of the nursing
      home property which is vacant, rented to other organizations, or used for purposes other than long term care must not be
      entered in Column D. Do not include cost for any period other than calendar year 2017.

                    (A)                                   (B)                                (C)                        (D)
                                                                                                                       Tax
                                                                                                                   Applicable to
           Tax Index Number                     Property Description                     Total Tax                 Nursing Home
 1. 06-19-307-002                          Land & Building                           $    201,157.06           $      201,157.06
 2. Royal Management Corp. (Samvest of Lombard II)                                   $    253,394.82           $        6,847.00
 3.                                                                                  $                         $
 4.                                                                                  $                         $
 5.                                                                                  $                         $
 6.                                                                                  $                         $
 7.                                                                                  $                         $
 8.                                                                                  $                         $
 9.                                                                                  $                         $
10.                                                                                  $                         $


                                                                  TOTALS             $    454,551.88           $      208,004.06

B.    Real Estate Tax Cost Allocations

      Does any portion of the tax bill apply to more than one nursing home, vacant property, or property which is not directly
      used for nursing home services?       X          YES                  NO

      If YES, attach an explanation and a schedule which shows the calculation of the cost allocated to the nursing home.
      (Generally the real estate tax cost must be allocated to the nursing home based upon sq. ft. of space used.)
C.    Tax Bills

      Attach a copy of the original 2017 tax bills which were listed in Section A to this statement. Be sure to use the 2017
      tax bill which is normally paid during 2018.

      PLEASE NOTE: Payment information from the Internet or otherwise is not considered acceptable tax bill
      documentation . Facilities located in Cook County are required to provide copies of their original second
      installment tax bill.


                                                                                                                   Page 10A

      HFS 3745 (N-4-99)                                                                                                                                                          IL478-2471
                                                             Case 20-17355           Doc 71      Filed 01/24/21 Entered 01/24/21 16:46:45                      Desc Main
                                                                                                 Document      Page 30 of 51
                                                                                                                  STATE OF ILLINOIS                                                                                 Page 11
Facility Name & ID Number Lexington Health Care Center of Lombard                                                      # 0028860 Report Period Beginning:                                  1/1/18   Ending:       12/31/18
X. BUILDING AND GENERAL INFORMATION:

 A.      Square Feet:                     78770        B. General Construction Type:                 Exterior     Concrete Block               Frame   Steel                         Number of Stories                 3

 C.      Does the Operating Entity?                    (a) Own the Facility                   X (b) Rent from a Related Organization.                                             (c) Rent from Completely Unrelated
                                                                                                                                                                                      Organization.
         (Facilities checking (a) or (b) must complete Schedule XI. Those checking (c) may complete Schedule XI or Schedule XII-A. See instructions.)

 D.      Does the Operating Entity?                X (a) Own the Equipment                    X (b) Rent equipment from a Related Organization.                            X (c) Rent equipment from Completely
                                                                                                                                                                                 Unrelated Organization.
         (Facilities checking (a) or (b) must complete Schedule XI-C. Those checking (c) may complete Schedule XI-C or Schedule XII-B. See instructions.)

 E.      List all other business entities owned by this operating entity or related to the operating entity that are located on or adjacent to this nursing home's grounds
         (such as, but not limited to, apartments, assisted living facilities, day training facilities, day care, independent living facilities, CNA training facilities, etc.)
         List entity name, type of business, square footage, and number of beds/units available (where applicable).
         Lexington Square Life Care of Lombard, LLC : Retirement Community; 273 units; 309,000 square feet




 F.      Does this cost report reflect any organization or pre-operating costs which are being amortized?                                                 YES              X        NO
         If so, please complete the following:
      1. Total Amount Incurred:                             N/A                                                   2. Number of Years Over Which it is Being Amortized:                              N/A
      3. Current Period Amortization:                       N/A                                                   4. Dates Incurred:                   N/A

                                                  Nature of Costs:
                                                      (Attach a complete schedule detailing the total amount of organization and pre-operating costs.)

XI. OWNERSHIP COSTS:
                                                                1                          2                                  3                          4
         A. Land.                                              Use                   Square Feet                        Year Acquired                   Cost
                                                   1      Resident Care                       30,000                               1984 $                   616,761        1
                                                   2      Management Company Allocation                                                                      20,613        2
                                                   3   TOTALS                                 30,000                                       $                637,374        3




      HFS 3745 (N-4-99)                                                                                                                                                                                            IL478-2471
                                                      Case 20-17355           Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45       Desc Main
                                                                                           Document      Page 31 of 51
                                                                                              STATE OF ILLINOIS                                                                             Page 12
     Facility Name & ID Number          Lexington Health Care Center of Lombard                               #     0028860       Report Period Beginning:            1/1/18      Ending:     12/31/18
           XI. OWNERSHIP COSTS (continued)
               B. Building and Improvement Costs-Including Fixed Equipment. (See instructions.) Round all numbers to nearest dollar.
                1                                                    2            3                  4                 5                 6            7                 8                    9
                               FOR BHF USE ONLY                    Year         Year                            Current Book           Life     Straight Line                           Accumulated
              Beds*                                              Acquired    Constructed           Cost          Depreciation        in Years   Depreciation        Adjustments         Depreciation
       4           215                                               1984         1984 $          3,661,472   $           -                35 $     104,614     $      104,614      $       3,580,833     4
       5              9                                              1995         1995              284,156             8,119              35         8,119                                    182,673    5
       6                                                                                                                  -                             -                                                 6
       7                                                                                                                  -                             -                                                 7
       8                                                                                                                  -                             -                                                 8
                  Improvement Type**
       9 Building Improvements                                                    1990               96,219               -                10           -                                        96,218    9
      10 Leasehold Improvements Additions                                         1995               71,493               -                10           -                                        71,493   10
      11 Building Improvements                                                    1994               20,200               -                10           -                                        20,200   11
      12 Building Improvements                                                    1995               14,535               415              35           415                                       9,756   12
      13 Building Improvements - dishwater hood                                   1996                 2,748              -                10           -                                         2,748   13
      14 Building Improvements - outside painting                                 1996               11,308               -                10           -                                        11,308   14
      15 Building Improvements - dining room                                      1996                 3,752              -                10           -                                         3,752   15
      16 Leasehold Improvements                                                   1992               16,299               466              35           466                                      12,345   16
      17 Leasehold Improvements                                                   1994               21,836               -                10           -                                        21,836   17
      18 Leasehold Improvements - 2nd floor                                       1996               19,319               -                10           -                                        18,353   18
      19 Leasehold Improvements - bathroom rehab                                  1996                 9,216              -                10           -                                         8,909   19
      20 Leasehold Improvements - fan coil repairs                                1996                 6,669              191              35           191                                       4,261   20
      21 Land Improvements                                                        1993                 2,985              -                15           -                                         2,985   21
      22 Land Improvements                                                        1995                 4,596              -                15           -                                         4,595   22
      23 Capitalized Repairs                                                      1986                 1,730              -                10           -                                         1,730   23
      24 Building Improvements - basement                                         1996               18,993               -                10           -                                        18,993   24
      25 Leasehold Improvements - Corner Guards                                   1997                   520              -                10           -                                           520   25
      26 Leasehold Improvements - Corridor flooring                               1997               10,380               -                10           -                                        10,380   26
      27 BI: Kitchen Rehab                                                        1998                 2,494              -                10           -                                         2,494   27
      28 Wiring for MDS project                                                   1998                 3,365              -                10           -                                         3,365   28
      29 Install Fire Sprinklers in Mechanical Rms                                1998                 4,600              131              35           131                                       2,690   29
      30 Tile for Lobby                                                           1998               20,530               -                10           -                                        20,530   30
      31 Walk in Freezers/Coolers                                                 1998                 3,183                91             35             91                                      1,865   31
      32 Fire Wall Repairs                                                        1998               12,411               355              35           355                                       7,274   32
      33 Underground storage tank                                                 1998                 2,613              -                10           -                                         2,613   33
      34 Repave parking lot                                                       1999                 7,625              -                15           -                                         7,625   34
      35 Lounge Floor Tile                                                        1999                 2,963                               10                                                     2,963   35
      36                                                                                                                  -                             -                                                 36
           *Total beds on this schedule must agree with page 2.                                        See Page 12A, Line 70 for total
          **Improvement type must be detailed in order for the cost report to be considered complete




HFS 3745 (N-4-99)                                                                                                                                                                                IL478-2471
                                                       Case 20-17355            Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45        Desc Main
                                                                                             Document      Page 32 of 51
                                                                                             STATE OF ILLINOIS                                                                              Page 12A
     Facility Name & ID Number         Lexington Health Care Center of Lombard                               #     0028860       Report Period Beginning:             1/1/18      Ending:     12/31/18
           XI. OWNERSHIP COSTS (continued)
               B. Building and Improvement Costs-Including Fixed Equipment. (See instructions.) Round all numbers to nearest dollar.
                        1                                                        3                  4                 5                6              7                 8                    9
                                                                               Year                            Current Book          Life       Straight Line                           Accumulated
                 Improvement Type**                                         Constructed           Cost          Depreciation       in Years     Depreciation        Adjustments         Depreciation
      37 Rewire Building                                                         1999 $               9,083  $           260             35 $            260    $                   $            5,066    37
      38 Heat exchanger for water heater                                         1999                 1,660              -                5              -                                       1,660    38
      39 Compressor and tank for freezer                                         1999                 2,924              -                5              -                                       2,924    39
      40 Plumbing Improvements                                                   2000                 2,833              -               10              -                                       2,833    40
      41 Relocate 2nd floor sprinklers                                           2000                 2,200               63             35               63                                     1,164    41
      42 Water heater repairs                                                    2000                 3,831              -                5              -                                       3,831    42
      43 Automatic door                                                          2000                 4,556              130             35              130                                     2,409    43
      44 Install sprinklers                                                      2001                 6,082              -               10              -                                       6,082    44
      45 Infrared curtains for elevator                                          2001                 4,500              -               10              -                                       4,500    45
      46 Elevator upgrade                                                        2002                 3,006              -                5              -                                       3,006    46
      47 Condensor                                                               2002                 2,679              -                5              -                                       2,679    47
      48 Resurfacing Parking Lot                                                 2003               30,690             1,535             20            1,535                                    23,662    48
      49 Plumbing loop repairs                                                   2003                 6,125              -               10              -                                       6,125    49
      50 Fire alarm panel/call system                                            2003                 8,495              425             20              425                                     6,763    50
      51 Facility Rehab - Painting                                               2003                 6,872              -               10              -                                       6,872    51
      52 Facility Rehab - Floor Tile                                             2003               28,888             1,444             20            1,444                                    22,076    52
      53 Nurse call system                                                       2003               49,451             2,473             20            2,473                                    37,299    53
      54 Brick paved sidewalk/entryway                                           2003                 5,855              293             20              293                                     4,516    54
      55 Facility redecorating - painting/wallpaper                              2003              314,478            15,724             20           15,724                                   251,584    55
      56 Fire alarm panel/call system                                            2003              276,327            13,816             20           13,816                                   221,058    56
      57 Floor Tile                                                              2003               58,720             2,936             20            2,936                                    46,976    57
      58 Carpeting/cove base                                                     2003               29,518               -               10              -                                      29,518    58
      59 Water heater                                                            2004                 9,209              -               10              -                                       9,209    59
      60 Kitchen sewer and dishroom                                              2004               31,233             1,562             20            1,562                                    21,997    60
      61 Landscaping                                                             2005                 3,255              163             20              163                                     2,186    61
      62 HVAC                                                                    2005                 8,028              401             20              401                                     5,281    62
      63 Kitchen sewer, dishroom and ceiling                                     2005               22,924             1,146             20            1,146                                    15,567    63
      64 Lobby and reception redecorating - painting/wallpaper                   2005               37,999             1,900             20            1,900                                    25,967    64
      65 Rehab therapy room - electrical, carpet, tile                           2005               66,393             3,320             20            3,320                                    45,372    65
      66 Rehab 1st floor therapy room - electrical, carpet, tile                 2005               39,341             1,967             20            1,967                                    26,882    66
      67 Wallpaper, tile, electrical for transitional unit                       2005               22,946             1,147             20            1,147                                    15,772    67
      68 Window treatments                                                       2005                 8,053              403             20              403                                     5,473    68
      69 Tile, flooring, and wallpaper                                           2005               57,699             2,885             20            2,885                                    39,188    69
      70 TOTAL (lines 4 thru 69)                                                         $       5,504,063   $        63,761                 $       168,375    $      104,614      $       5,040,804     70

          **Improvement type must be detailed in order for the cost report to be considered complete.




HFS 3745 (N-4-99)                                                                                                                                                                                   IL478-2471
                                                       Case 20-17355            Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45        Desc Main
                                                                                             Document      Page 33 of 51
                                                                                             STATE OF ILLINOIS                                                                                Page 12B
     Facility Name & ID Number       Lexington Health Care Center of Lombard                                 #     0028860       Report Period Beginning:             1/1/18        Ending:     12/31/18
           XI. OWNERSHIP COSTS (continued)
               B. Building and Improvement Costs-Including Fixed Equipment. (See instructions.) Round all numbers to nearest dollar.
                        1                                                       3                   4                 5                6              7                 8                      9
                                                                              Year                             Current Book          Life       Straight Line                             Accumulated
                 Improvement Type**                                       Constructed             Cost          Depreciation       in Years     Depreciation        Adjustments           Depreciation
       1 Totals from Page 12A, Carried Forward                                           $       5,504,063   $        63,761                 $       168,375    $      104,614        $       5,040,804      1
       2 Countertops                                                            2005                    845              -                5              -                                           845     2
       3 Curtains and blinders                                                  2005                  4,672              -                5              -                                         4,672     3
       4 Mini scroll                                                            2005                    527              -                5              -                                           527     4
       5 Medical Records Storage/Office Room                                    2006                  5,901              148             40              148                                       1,800     5
       6 Office Remodel                                                         2006                  5,537              138             40              138                                       1,656     6
       7 Piping                                                                 2006                  4,511              301             15              301                                       3,712     7
       8 HVAC                                                                   2006                  7,985              200             40              200                                       2,400     8
       9 Emergency A/C                                                          2006                  9,385              235             40              235                                       2,820     9
      10 Adm Office-HVAC                                                        2006                  6,421              161             40              161                                       1,998    10
      11 Sink installation                                                      2006                  2,561               64             40               64                                         816    11
      12 Land Improvements Patio                                                2006                23,736             1,582             15            1,582                                     19,512     12
      13 Brick Pavers                                                           2007                  8,500              567             15              567                                       6,615    13
      14 Landscaping                                                            2007                16,420               821             20              821                                       9,373    14
      15 Parking Lot                                                            2007                13,219               661             20              661                                       7,546    15
      16 Roof                                                                   2007                  9,800              490             20              490                                       5,758    16
      17 HVAC                                                                   2007                  8,197              410             20              410                                       4,715    17
      18 LHI-Emergency A/C                                                      2007                11,126               556             20              556                                       6,209    18
      19 LHI-Plumbing & Sprinkler                                               2007                  6,799              509             10                                 (509)                  6,799    19
      20 Automatic Doors is Common Areas                                        2007                20,874             1,044             20            1,044                                     11,919     20
      21 Tike System & Foundation                                               2007                  4,500              225             20              225                                       2,494    21
      22 Exterior of Building Painting                                          2007                16,600               830             20              830                                       9,338    22
      23 Landscaping                                                            2008                21,600             1,440             15            1,440                                     15,480     23
      24 Parking Lot                                                            2008                  9,625              481             20              481                                       5,091    24
      25 Roof Repair                                                            2008                11,001               550             20              550                                       5,683    25
      26 HVAC                                                                   2008                20,164             1,102             20            1,102                                     11,565     26
      27 Sink and Toliet                                                        2008                  4,000              400             10              133                (267)                  4,000    27
      28 Elevator Upgrades                                                      2008               171,955             4,299             40            4,299                                     44,065     28
      29 Metal Doors                                                            2008                  3,907              195             20              195                                       2,097    29
      30 Basement Renovation                                                    2008                25,195             1,260             20            1,260                                     13,440     30
      31 Trash Compactor                                                        2008                11,590               580             20              580                                       6,090    31
      32 Painting Gazebo                                                        2008                  4,450              223             20              223                                       2,322    32
      33                                                                                                                 -                               -                                                  33
      34 TOTAL (lines 1 thru 33)                                                         $       5,975,666   $        83,233                 $       187,071    $      103,838        $         5,262,161   34

          **Improvement type must be detailed in order for the cost report to be considered complete.




HFS 3745 (N-4-99)                                                                                                                                                                                     IL478-2471
                                                       Case 20-17355            Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45        Desc Main
                                                                                             Document      Page 34 of 51
                                                                                             STATE OF ILLINOIS                                                                              Page 12C
     Facility Name & ID Number       Lexington Health Care Center of Lombard                                 #     0028860       Report Period Beginning:             1/1/18      Ending:     12/31/18
           XI. OWNERSHIP COSTS (continued)
               B. Building and Improvement Costs-Including Fixed Equipment. (See instructions.) Round all numbers to nearest dollar.
                        1                                                       3                   4                 5                6              7                 8                    9
                                                                              Year                             Current Book          Life       Straight Line                           Accumulated
                 Improvement Type**                                       Constructed             Cost          Depreciation       in Years     Depreciation        Adjustments         Depreciation
       1 Totals from Page 12B, Carried Forward                                           $       5,975,666   $        83,233                 $       187,071    $      103,838      $       5,262,161      1
       2 2nd floor remodel-Electric, flooring,painting                          2008               561,165               -               27           20,406            20,406                 205,761     2
       3 Kitchen Upgrade-Carpentry, painting, plumbing                          2008                18,364               -               27              668               668                   6,736     3
       4 1st floor remodel-painting, electrical, flooring,plumbing              2008               547,836               -               27           19,921            19,921                 217,471     4
       5 Irrigation System                                                      2009                14,235               949             15              949                                     8,936     5
       6 Landscaping Enhancements                                               2009                22,005             1,467             15            1,467                                    13,937     6
       7 Roof                                                                   2009               139,578             6,979             20            6,979                                    65,719     7
       8 Fan Coil                                                               2009                  5,607              280             20              280                                     2,731     8
       9 Quick Connectors                                                       2009                  5,300              265             20              265                                     2,562     9
      10 Room Convector                                                         2009                  4,962              248             20              248                                     2,294    10
      11 Nurse Call System                                                      2009                35,509             1,291             27            1,291                                    12,046    11
      12 Electrical key pad                                                     2009                  5,995              218             27              218                                     2,053    12
      13 PT Room Countertops                                                    2009                  4,050              147             27              147                                     1,336    13
      14 2nd floor remodel-Electric, flooring,painting                          2009                  2,935              107             27              107                                     1,052    14
      15 Patio Pergola                                                          2009                10,849               542             20              542                                     4,969    15
      16 Landscaping/Retaining wall                                             2010                  4,741              316             15              316                                     2,686    16
      17 Ejector Pump                                                           2010                  6,983              466             15              466                                     3,960    17
      18 Parking lot repair/signs                                               2010                  8,970              533             15              533                                     5,804    18
      19 Repair Roof                                                            2010                24,000             1,200             20            1,200                                     9,700    19
      20 Key pad entrance                                                       2010                  3,085              308             10              308                                     2,696    20
      21 Canopy                                                                 2010                  2,567              257             10              257                                     2,205    21
      22 Exhaust HVAC                                                           2010                  4,003              146             27              146                                     1,192    22
      23 Drainline                                                              2010                  4,130              151             27              151                                     1,220    23
      24 Pantry carpentry,electrical,plumbing                                   2010                  7,566              276             27              276                                     2,323    24
      25 Paint over bed lights                                                  2010                  6,319              231             27              231                                     2,001    25
      26 Library/Lounge carpentry,painting,signs                                2010                  8,441              308             27              308                                     2,567    26
      27 Second floor doors                                                     2010                  3,144              314             10              314                                     2,748    27
      28 Med Room carpentry,plumbing                                            2010                  7,678              280             27              280                                     2,357    28
      29 Patio Pergola                                                          2010                11,695               -                5              -                                      11,695    29
      30 Stamped concrete                                                       2010                15,862             1,057             15            1,057                                     9,161    30
      31 Office carpentry,flooring,electrical,painting,plumbing,signs           2010                64,446             1,793             27            1,793                                    36,040    31
      32 3rd floor remodel-carpentry,plumbing,electrical,painting               2010               753,399               -               27           60,085            60,085                 515,729    32
      33                                                                                                                 -                               -                                                33
      34 TOTAL (lines 1 thru 33)                                                         $       8,291,085   $       103,362                 $       308,280    $      204,918      $         6,423,848   34

          **Improvement type must be detailed in order for the cost report to be considered complete.




HFS 3745 (N-4-99)                                                                                                                                                                                   IL478-2471
                                                       Case 20-17355            Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45        Desc Main
                                                                                             Document      Page 35 of 51
                                                                                             STATE OF ILLINOIS                                                                              Page 12D
     Facility Name & ID Number       Lexington Health Care Center of Lombard                                 #     0028860       Report Period Beginning:             1/1/18      Ending:     12/31/18
           XI. OWNERSHIP COSTS (continued)
               B. Building and Improvement Costs-Including Fixed Equipment. (See instructions.) Round all numbers to nearest dollar.
                        1                                                       3                   4                 5                6              7                 8                    9
                                                                              Year                             Current Book          Life       Straight Line                           Accumulated
                 Improvement Type**                                       Constructed             Cost          Depreciation       in Years     Depreciation        Adjustments         Depreciation
       1 Totals from Page 12C, Carried Forward                                           $       8,291,085   $       103,362                 $       308,280    $      204,918      $       6,423,848      1
       2                                                                                                                 -                               -                                                 2
       3 Office Remodel - carpentry,plumbing,electrical,painting                2011                11,187               407             27              407                                      3,120    3
       4 Front Entrance remodel of kitchen doors                                2011                  3,584              130             27              130                                        910    4
       5 Remodel Shower Room - Carpentry, Flooring, Electrical,                 2011                53,886             1,959             27            1,959                                     14,203    5
       6        -Plumbing, Showers, Millwork & Painting                                                                  -                               -                                                 6
       7 Boiler Coll HVAC                                                       2011                  3,175              115             27              115                                        864    7
       8 Roof Top Unit HVAC                                                     2011                40,890             1,487             27            1,487                                     10,781    8
       9 Fire Dampers HVAC                                                      2011                67,012             2,437             27            2,437                                     17,262    9
      10 Remodel Laundry Room - Electrical, Painting and Flooring               2011                  9,814              357             27              357                                      2,648   10
      11 Replace Doors on 1st Floor                                             2011                57,237             2,081             27            2,081                                     14,740   11
      12 Replace doors on 2nd Floor                                             2011                39,952             1,453             27            1,453                                     10,655   12
      13 Doctors office-keys, painting, flooring                                2012                  5,484              199             27              199                                        813   13
      14 Generator Exhaust                                                      2012                21,590               785             27              785                                      5,233   14
      15 Sprinklers in building - Front Canopy & Lobby Area                     2012                11,558               420             27              420                                      2,590   15
      16 Replace sanitary pipe                                                  2012                  5,800              211             27              211                                      1,389   16
      17 Replace lights, mirrors in 1st floor resident rooms                    2012                10,962               399             27              399                                      2,593   17
      18 Replacement faucets in 1st floor resident rooms                        2012                  6,410              233             27              233                                      1,495   18
      19 EMR Wiring- Entire Facility                                            2012                18,690               680             27              680                                      4,193   19
      20                                                                                                                 -                               -                                                20
      21 Fence- Entire Facility                                                 2013                  5,840              389             15              389                                      2,010   21
      22 Sprinkler Heads- Entire Facility                                       2013                25,361               922             27              922                                      5,225   22
      23 Holding Tank- Kitchen                                                  2013                25,724               935             27              935                                      4,675   23
      24                                                                                                                 -                               -                                                24
      25 R/M Reclass: Generator transfer switch in Mechanical Room              2014                  4,681              -               12              390                390                   1,755   25
      26 R/M Reclass: Landscaping for flowers around main entrance              2014                  2,840              -               15              189                189                     852   26
      27                                                                                                                 -                               -                                                27
      28 Add EMR Wiring 1st floor                                               2015                  5,268              192             27              192                                        687   28
      29 Replaced four boilers in boiler room                                   2015               173,357             6,304             27            6,304                                     19,437   29
      30 R/M Reclass: Sealcoating and paving parking lot                        2015                  4,200              -               20              210                210                     735   30
      31                                                                                                                 -                               -                                                31
      32                                                                                                                 -                               -                                                32
      33                                                                                                                 -                               -                                                33
      34 TOTAL (lines 1 thru 33)                                                         $       8,905,588   $       125,457                 $       331,164    $      205,707      $         6,552,713   34

          **Improvement type must be detailed in order for the cost report to be considered complete.




HFS 3745 (N-4-99)                                                                                                                                                                                   IL478-2471
                                                       Case 20-17355            Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45        Desc Main
                                                                                             Document      Page 36 of 51
                                                                                             STATE OF ILLINOIS                                                                              Page 12E
     Facility Name & ID Number          Lexington Health Care Center of Lombard                              #     0028860       Report Period Beginning:             1/1/18      Ending:     12/31/18
           XI. OWNERSHIP COSTS (continued)
               B. Building and Improvement Costs-Including Fixed Equipment. (See instructions.) Round all numbers to nearest dollar.
                        1                                                         3                 4                 5                6              7                 8                    9
                                                                                Year                           Current Book          Life       Straight Line                           Accumulated
                 Improvement Type**                                          Constructed          Cost          Depreciation       in Years     Depreciation        Adjustments         Depreciation
       1 Totals from Page 12D, Carried Forward                                           $       8,905,588   $       125,457                 $       331,164    $      205,707      $       6,552,713      1
       2                                                                                                                 -                               -                                                 2
       3 Chair Rail Installation in First and Second Floor Rooms                  2016              10,199               378             27              378                                        754    3
       4 R&M Reclass: Doors Installation on: 2nd and 3rd Floors North Sid         2016                5,786              -               10              579                579                   1,447    4
       5     and South Side Shower Entrances                                                                             -                               -                                                 5
       6 R/M Reclass: Underground Sanitary Pipe Replacement in the Low            2016                2,500              -               15              167                167                     417    6
       7     Level Entrance to Ramp Area and Back Elevator Hallway                                                       -                               -                                                 7
       8 R/M Reclass: Fire Pump Overhaul and New Gauge Tap and Gaug               2016                4,495              -               15              300                300                     750    8
       9     Installation in the Fire Pump Room in the Basement                                                          -                               -                                                 9
      10                                                                                                                 -                               -                                                10
      11                                                                                                                 -                               -                                                11
      12                                                                                                                                                 -                                                12
      13 Reconcile to book                                                                                              (621)                            -                  621                           13
      14                                                                                                                 -                               -                                                14
      15                                                                                                                 -                               -                                                15
      16                                                                                                                 -                               -                                                16
      17                                                                                                                 -                               -                                                17
      18                                                                                                                 -                               -                                                18
      19                                                                                                                 -                               -                                                19
      20                                                                                                                 -                               -                                                20
      21                                                                                                                 -                               -                                                21
      22                                                                                                                 -                               -                                                22
      23                                                                                                                 -                               -                                                23
      24                                                                                                                 -                               -                                                24
      25                                                                                                                 -                               -                                                25
      26                                                                                                                 -                               -                                                26
      27                                                                                                                 -                               -                                                27
      28                                                                                                                 -                               -                                                28
      29                                                                                                                 -                               -                                                29
      30                                                                                                                 -                               -                                                30
      31                                                                                                                 -                               -                                                31
      32                                                                                                                 -                               -                                                32
      33                                                                                                                 -                               -                                                33
      34 TOTAL (lines 1 thru 33)                                                         $       8,928,568   $       125,214                 $       332,588    $      207,374      $         6,556,081   34

          **Improvement type must be detailed in order for the cost report to be considered complete.




HFS 3745 (N-4-99)                                                                                                                                                                                   IL478-2471
                                                       Case 20-17355            Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45        Desc Main
                                                                                             Document      Page 37 of 51
                                                                                             STATE OF ILLINOIS                                                                              Page 12F
     Facility Name & ID Number       Lexington Health Care Center of Lombard                                 #     0028860       Report Period Beginning:             1/1/18      Ending:     12/31/18
           XI. OWNERSHIP COSTS (continued)
               B. Building and Improvement Costs-Including Fixed Equipment. (See instructions.) Round all numbers to nearest dollar.
                        1                                                       3                   4                 5                6              7                 8                    9
                                                                              Year                             Current Book          Life       Straight Line                           Accumulated
                 Improvement Type**                                       Constructed             Cost          Depreciation       in Years     Depreciation        Adjustments         Depreciation
       1 Totals from Page 12E, Carried Forward                                           $       8,928,568   $       125,214                 $       332,588    $      207,374      $       6,556,081      1
       2                                                                                                                 -                               -                                                 2
       3 Building-management company                                            2002               285,241               -               40            6,453             6,453                  139,381    3
       4 HVAC, electrical, security system-management company                   2003                  2,505              -               30              224               224                    2,142    4
       5 Key card system-management company                                     2004                    394              -               20               20                20                      284    5
       6 VAV TX controls-management compnay                                     2005                    120              -               20                6                 6                       83    6
       7 Building Improvements-Management Company                               2006                     87              -               20                6                 6                       71    7
       8 Building Improvements-Management Company                               2008                12,610               -               20              155               155                    5,707    8
       9 Building Improvements-Management Company                               2009                  2,405              -               20              135               135                    1,246    9
      10 Building Improvements-Management Company                               2010                  2,359              -               20              103               103                    1,133   10
      11 Building Improvements-Management Company                               2011                  1,774              -               20               85                85                      620   11
      12 Building Improvements-Management Company                               2012                  5,577              -               20              211               211                    1,366   12
      13 Building Improvements-Management Company                               2013                  4,634              -               20              274               274                    1,709   13
      14 Building Improvements-Management Company                               2014                  2,508              -               20              256               256                    1,131   14
      15 Building Improvements-Management Company                               2015                    441              -               20               55                55                      189   15
      16 Building Improvements-Management Company                               2016                  7,277              -               20              552               552                    1,290   16
      17 Building Improvements-Management Company                               2017                  4,654              -               20              206               206                      288   17
      18 Building Improvements-Management Company                               2018                    883              -               20               19                19                       19   18
      19                                                                                                                 -                                                                                19
      20                                                                                                                 -                                                                                20
      21                                                                                                                 -                                                                                21
      22                                                                                                                 -                                                                                22
      23                                                                                                                 -                                                                                23
      24                                                                                                                 -                                                                                24
      25                                                                                                                 -                                                                                25
      26                                                                                                                 -                                                                                26
      27                                                                                                                 -                                                                                27
      28                                                                                                                 -                                                                                28
      29                                                                                                                 -                                                                                29
      30                                                                                                                 -                                                                                30
      31                                                                                                                 -                                                                                31
      32                                                                                                                 -                                                                                32
      33                                                                                                                 -                                                                                33
      34 TOTAL (lines 1 thru 33)                                                         $       9,262,037   $       125,214                 $       341,349    $      216,135      $         6,712,740   34

          **Improvement type must be detailed in order for the cost report to be considered complete.




HFS 3745 (N-4-99)                                                                                                                                                                                   IL478-2471
                                                        Case 20-17355           Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45                     Desc Main
                                                                                              Document      Page 38 of 51
                                                                                                  STATE OF ILLINOIS                                                                             Page 13
Facility Name & ID Number        Lexington Health Care Center of Lombard                      #     0028860                Report Period Beginning:                1/1/18         Ending:          12/31/18
XI. OWNERSHIP COSTS (continued)
      C. Equipment Costs-Excluding Transportation. (See instructions.)
               Category of                                               1                                       Current Book         Straight Line             4      Component Accumulated
               Equipment                                               Cost                                      Depreciation 2       Depreciation 3      Adjustments   Life    5 Depreciation 6
 71     Purchased in Prior Years          $                              685,516                               $             24,509 $            44,502 $       19,993    5--10   $       259,833                  71
 72     Current Year Purchases                                             14,650                                             1,053               1,053            -         5               1,053                 72
 73     Fully Depreciated Assets                                       1,214,213                                                                                   -       5--7         1,214,213                  73
 74         Allocated from Mgmt. Co.                                     547,684                                                                 15,026         15,026     5--7           501,760                  74
 75     TOTALS                            $                            2,462,062                               $             25,562 $            60,581 $       35,019            $     1,976,859                  75

       D. Vehicle Costs. (See instructions.)*
                   1                      Model, Make                      Year                       4            Current Book           Straight Line             7          Life in        Accumulated
                   Use                           and Year    2           Acquired 3                  Cost         Depreciation 5          Depreciation 6      Adjustments      Years 8       Depreciation 9
 76                                                                                       $                       $             -       $               -   $          -                    $                      76
 77                                                                                                                             -                       -              -                                           77
 78                                                                                                                             -                       -              -                                           78
 79 Allocated from Mgmt. Co.                                                                          51,837                    -                     1,954          1,954          5                  46,876      79
 80   TOTALS                                                                              $           51,837      $                     $             1,954 $        1,954                  $          46,876      80

       E. Summary of Care-Related Assets                                                                                1                                                                       2
                                                                                                                  Reference                                                                 Amount
 81      Total Historical Cost                  (line 3, col.4 + line 70, col.4 + line 75, col.1 + line 80, col.4) + (Pages 12B thru 12I, if applicable)                      $                  12,413,310        81
 82      Current Book Depreciation              (line 70, col.5 + line 75, col.2 + line 80, col.5) + (Pages 12B thru 12I, if applicable)                                      $                      150,776       82
 83      Straight Line Depreciation             (line 70, col.7 + line 75, col.3 + line 80, col.6) + (Pages 12B thru 12I, if applicable)                                      $                      403,884       83 **
 84      Adjustments                            (line 70, col.8 + line 75, col.4 + line 80, col.7) + (Pages 12B thru 12I, if applicable)                                      $                      253,108       84
 85      Accumulated Depreciation               (line 70, col.9 + line 75, col.6 + line 80, col.9) + (Pages 12B thru 12I, if applicable)                                      $                    8,736,475       85

    F. Depreciable Non-Care Assets Included in General Ledger. (See instructions.)                                                             G. Construction-in-Progress
                      1                           2           Current Book                     Accumulated
    Description & Year Acquired                  Cost         Depreciation 3                    Depreciation 4                                 Description                                  Cost
 86 N/A                                  $                  $                                 $                    86                       92 N/A                            $                                    92
 87                                                                                                                87                       93                                                                     93
 88                                                                                                                88                       94                                                                     94
 89                                                                                                                89                       95                                $                                    95
 90                                                                                                                90
 91    TOTALS                            $                  $                                 $                    91                   *      Vehicles used to transport residents to & from
                                                                                                                                               day training must be recorded in XI-F, not XI-D.

                                                                                                                                        **     This must agree with Schedule V line 30, column 8.



      HFS 3745 (N-4-99)                                                                                                                                                                                         IL478-2471
                                                       Case 20-17355         Doc 71        Filed 01/24/21 Entered 01/24/21 16:46:45             Desc Main
                                                                                           Document      Page 39 of 51
                                                                                                     STATE OF ILLINOIS                                                                                Page 14
Facility Name & ID Number            Lexington Health Care Center of Lombard                         #    0028860                       Report Period Beginning:         1/1/18            Ending:     12/31/18
XII. RENTAL COSTS
     A. Building and Fixed Equipment (See instructions.)
      1. Name of Party Holding Lease:         N/A
      2. Does the facility also pay real estate taxes in addition to rental amount shown below on line 7, column 4?
         If NO, see instructions.                                                                        YES                 NO

                           1                   2                3                     4                          5                  6
                         Year               Number           Original               Rental                  Total Years        Total Years
                      Constructed           of Beds         Lease Date              Amount                   of Lease        Renewal Option*
      Original                                                                                                                                        10. Effective dates of current rental agreement:
 3    Building:                                                          $                                                                     3        Beginning
 4    Additions                                                                                                                                4        Ending
 5                                                                                                                                             5
 6    Allocated from Management Compan                                                       4,661                                             6      11. Rent to be paid in future years under the current
 7    TOTAL                                                              $                   4,661                                             7          rental agreement:
                                                                                      **
       8. List separately any amortization of lease expense included on page 4, line 34.                                                                 Fiscal Year Ending               Annual Rent
          This amount was calculated by dividing the total amount to be amortized
          by the length of the lease                      .                                                                                           12.                   /2019     $
                                                                                                                                                      13.                   /2020     $
       9. Option to Buy:                    YES                 NO       Terms:                                        *                              14.                   /2021     $

      B. Equipment-Excluding Transportation and Fixed Equipment. (See instructions.)
       15. Is Movable equipment rental included in building rental?                                        YES             NO
       16. Rental Amount for movable equipment: $         58,229              Description:           Copier: $8,890, Postage: $523, Med Equip: $14,701, Oxygen: $32,324, Mgmt Alloc.: $1,791
                                                                                                         (Attach a schedule detailing the breakdown of movable equipment)
      C. Vehicle Rental (See instructions.)
                1                           2                                 3                                   4
                                       Model Year                        Monthly Lease                     Rental Expense
              Use                       and Make                           Payment                         for this Period                                  * If there is an option to buy the building,
 17                                                         $                                        $                             17                         please provide complete details on attached
 18                                                                                                                                18                         schedule.
 19                                                                                                                                19
 20 Allocated from Management Company                                                                            226               20                   ** This amount plus any amortization of lease
 21 TOTAL                                                   $                                        $           226               21                      expense must agree with page 4, line 34.




     HFS 3745 (N-4-99)                                                                                                                                                                               IL478-2471
                                                         Case 20-17355            Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45      Desc Main
                                                                                               Document      Page 40 of 51
                                                                           STATE OF ILLINOIS                                                                                                           Page 15
Facility Name & ID Number     Lexington Health Care Center of Lombard                       #                                  0028860       Report Period Beginning:           1/1/18     Ending:      12/31/18
XIII. EXPENSES RELATING TO CERTIFIED NURSE AIDE (CNA) TRAINING PROGRAMS (See instructions.)

    A. TYPE OF TRAINING PROGRAM (If CNAs are trained in another facility program, attach a schedule listing the facility name, address and cost per CNA trained in that facility.)

          1. HAVE YOU TRAINED CNAs                                       YES         2.       CLASSROOM PORTION:                                  3.       CLINICAL PORTION:
               DURING THIS REPORT
               PERIOD?                                               X   NO                   IN-HOUSE PROGRAM                                             IN-HOUSE PROGRAM
          It is the policy of this facility to only
          hire certified nurses aides.                                                        IN OTHER FACILITY                                            IN OTHER FACILITY
               If "yes", please complete the remainder
               of this schedule. If "no", provide an                                          COMMUNITY COLLEGE                                            HOURS PER CNA
               explanation as to why this training was
               not necessary.                                                                 HOURS PER CNA



    B. EXPENSES                                                                                                                                   C. CONTRACTUAL INCOME
                                                                         ALLOCATION OF COSTS                  (d)
                                                                                                                                                           In the box below record the amount of income your
                                                                              1                   2                 3              4                       facility received training CNAs from other facilities.
                                                                                  Facility
                                                                         Drop-outs        Completed           Contract         Total                       $
     1    Community College Tuition                              $                   $                    $              $
     2    Books and Supplies                                                                                                                      D. NUMBER OF CNAs TRAINED
     3    Classroom Wages                        (a)
     4    Clinical Wages                         (b)                                                                                                           COMPLETED
     5    In-House Trainer Wages                 (c)                                                                                                       1. From this facility
     6    Transportation                                                                                                                                   2. From other facilities (f)
     7    Contractual Payments                                                                                                                                 DROP-OUTS
     8    CNA Competency Tests                                                                                                                             1. From this facility
     9    TOTALS                                                 $                        $               $              $                                 2. From other facilities (f)
     10   SUM OF line 9, col. 1 and 2            (e)             $                                                                                             TOTAL TRAINED

          (a) Include wages paid during the classroom portion of training. Do not include fringe benefits.                   (e) The total amount of Drop-out and Completed Costs for
          (b) Include wages paid during the clinical portion of training. Do not include fringe benefits.                        your own CNAs must agree with Sch. V, line 13, col. 8.
          (c) For in-house training programs only. Do not include fringe benefits.                                           (f) Attach a schedule of the facility names and addresses
          (d) Allocate based on if the CNA is from your facility or is being contracted to be trained in                         of those facilities for which you trained CNAs.
              your facility. Drop-out costs can only be for costs incurred by your own CNAs.




  HFS 3745 (N-4-99)                                                                                                                                                                               IL478-2471
                                                       Case 20-17355          Doc 71          Filed 01/24/21 Entered 01/24/21 16:46:45               Desc Main
                                                                                              Document      Page 41 of 51
                                                                                                             STATE OF ILLINOIS                                                                     Page 16
Facility Name & ID Number           Lexington Health Care Center of Lombard                                  # 0028860   Report Period Beginning:                        1/1/18        Ending:     12/31/18


 XIV. SPECIAL SERVICES (Direct Cost) (See instructions.)
                                                 1                            2                       3            4                 5                     6               7                      8
                                            Schedule V                                  Staff                        Outside Practitioner               Supplies
           Service                       Line & Column                     Units of                  Cost          (other than consultant)             (Actual or)     Total Units            Total Cost
                                            Reference                      Service                                Units            Cost                Allocated)    (Column 2 + 4)         (Col. 3 + 5 + 6)
 1 Licensed Occupational Therapist             39(3)                            hrs             $                  5,983    $       347,376      $                            5,983 $                 347,376      1
    Licensed Speech and Language
 2     Development Therapist                   39(3)                              hrs                               3,611            110,122                                   3,611                   110,122     2
 3 Licensed Recreational Therapist                                                hrs                                                                                                                              3
 4 Licensed Physical Therapist                 39(3)                              hrs                               9,778            478,835                                   9,778                   478,835     4
 5 Physician Care                                                                 visits                                                                                                                           5
 6 Dental Care                                                                    visits                                                                                                                           6
 7 Work Related Program                                                           hrs                                                                                                                              7
 8 Habilitation                                                                   hrs                                                                                                                              8
                                                                                  # of
 9     Pharmacy                                       39(2)                       prescrpts                                                                196,130                                     196,130     9
       Psychological Services
       (Evaluation and Diagnosis/
 10     Behavior Modification)                                                    hrs                                                                                                                              10
 11    Academic Education                                                         hrs                                                                                                                              11
 12    Other (specify): Ambulance                     39(3)                                                                            (5,511)                                                           (5,511)   12

 13    Other (specify):   See Sch 16A                 39(2)                                                                                                  8,861                                       8,861     13


 14    TOTAL                                                                                    $                  19,372     $      930,822     $         204,991          19,372 $                  1,135,813    14

NOTE: This schedule should include fees (other than consultant fees) paid to licensed practitioners. Consultant fees should be detailed on
      Schedule XVIII-B. Salaries of unlicensed practitioners, such as CNAs, who help with the above activities should not be listed
      on this schedule.




      HFS 3745 (N-4-99)                                                                                                                                                                                 IL478-2471
                                            Case 20-17355     Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45   Desc Main
                                                                         Document      Page 42 of 51
Facility Name:            Lexington Health Care Center of Lombard
IDPH License ID Number:   0028860
Fiscal Year End:          12/31/18



Schedule 16A


Line 13 Other (specify)

                                       Description               Units      Amount
                          Oxygen                               39(2)          5,040
                          DME                                  39(2)            126
                          Rehab Supplies                       39(2)          3,695

                                     Total - Line 13                           8,861




   HFS 3745 (N-4-99)                                                                                                            IL478-2471
                                                   Case 20-17355        Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45                Desc Main
                                                                                   Document      Page 43 of 51
                                                                                              STATE OF ILLINOIS                                                                        Page 17
Facility Name & ID Number           Lexington Health Care Center of Lombard                     #    0028860      Report Period Beginning:       1/1/18             Ending:         12/31/18
      XV. BALANCE SHEET - Unrestricted Operating Fund.                                        As of 12/31/18      (last day of reporting year)
                   This report must be completed even if financial statements are attached.
                                                         1                      2 After                                                                       1                    2 After
                                                           Operating           Consolidation*                                                                  Operating          Consolidation*
      A. Current Assets                                                                                           C. Current Liabilities
  1    Cash on Hand and in Banks                       $         593,915    $      1,738,653       1         26    Accounts Payable                       $         568,138   $        568,138     26
  2    Cash-Patient Deposits                                                                       2         27    Officer's Accounts Payable                                                      27
       Accounts & Short-Term Notes Receivable-                                                               28    Accounts Payable-Patient Deposits                                               28
  3    Patients (less allowance          (2,172,238) )         2,392,336           2,392,336       3         29    Short-Term Notes Payable                                                        29
  4    Supply Inventory (priced at                   )                                             4         30    Accrued Salaries Payable                         460,592            460,592     30
  5    Short-Term Investments                                                                      5               Accrued Taxes Payable
 6     Prepaid Insurance                                         295,604             295,604       6         31    (excluding real estate taxes)                     24,685             24,685     31
  7    Other Prepaid Expenses                                     37,819              37,819       7         32    Accrued Real Estate Taxes(Sch.IX-B)                                 207,192     32
  8    Accounts Receivable (owners or related parties)                                             8         33    Accrued Interest Payable                                            104,798     33
  9    Other(specify): See Sch 17A                               279,895           4,703,858       9         34    Deferred Compensation                                                           34
       TOTAL Current Assets                                                                                  35    Federal and State Income Taxes                                                  35
 10 (sum of lines 1 thru 9)                            $       3,599,569    $      9,168,270      10               Other Current Liabilities(specify):
      B. Long-Term Assets                                                                                    36   See Schedule 17A                                4,602,396          1,191,874     36
 11 Long-Term Notes Receivable                                                                    11         37                                                                                    37
 12 Long-Term Investments                                                                         12              TOTAL Current Liabilities
 13 Land                                                                             637,374      13         38   (sum of lines 26 thru 37)             $         5,655,811   $      2,557,279     38
 14 Buildings, at Historical Cost                                                  3,661,472      14              D. Long-Term Liabilities
 15 Leasehold Improvements, at Historical Cost                 3,083,301           5,600,565      15         39   Long-Term Notes Payable                           513,953          2,743,953     39
 16 Equipment, at Historical Cost                                533,013           2,513,899      16         40   Mortgage Payable                                                   5,803,182     40
 17 Accumulated Depreciation (book methods)                   (2,221,200)         (8,736,475)     17         41   Bonds Payable                                                                    41
 18 Deferred Charges                                                                              18         42   Deferred Compensation                                                            42
 19 Organization & Pre-Operating Costs                                                            19              Other Long-Term Liabilities(specify):
       Accumulated Amortization -                                                                            43                                                                                    43
 20 Organization & Pre-Operating Costs                                                            20         44                                                                                    44
 21 Restricted Funds                                                                              21               TOTAL Long-Term Liabilities
 22 Other Long-Term Assets (speSee Sch 17A                     1,257,439           1,257,439      22         45    (sum of lines 39 thru 44)              $         513,953   $      8,547,135     45
 23 Other(specify): Mortgage cost                                                    167,287      23               TOTAL LIABILITIES
       TOTAL Long-Term Assets                                                                                46    (sum of lines 38 and 45)               $       6,169,764   $     11,104,414     46
 24 (sum of lines 11 thru 23)                          $       2,652,553    $      5,101,561      24
                                                                                                             47    TOTAL EQUITY(page 18, line 24) $                  82,358   $      3,165,417     47
      TOTAL ASSETS                                                                                                 TOTAL LIABILITIES AND EQUITY
 25 (sum of lines 10 and 24)                           $       6,252,122    $     14,269,831      25         48    (sum of lines 46 and 47)       $               6,252,122   $     14,269,831     48

                                                                                        *(See instructions.)

   HFS 3745 (N-4-99)                                                                                                                                                                        IL478-2471
                                                                                                           Case 20-17355             Doc 71   Filed 01/24/21 Entered 01/24/21 16:46:45   Desc Main
                                                                                                                                              Document      Page 44 of 51
Facility Name:                       Lexington Health Care Center of Lombard
IDPH License ID Number:              0028860
Fiscal Year End:                     12/31/18



Schedule 17A

XV. Balance Sheet
Line 9 Current Assets Other (specify):

                                                                                                                      After
                                                                          Description               Operating      Consolidation
                                               00-13703-00   Due from Royal - Loan Receivable               -            669,548
                                               00-13712-00   Due From/(to) Lhcc Streamwood                  -          2,252,239
                                               00-13714-00   Due From/(to) Lhcc Bloomingdale                -              4,325
                                               00-13715-00   Due From/(to) Lhcc Schaumburg                  -            603,926
                                               00-13716-00   Due To/from Egm                                -            893,925
                                               00-23730-00   Due to Bloomingdale                       149,949           149,949
                                               00-23810-00   Due to Streamwood                         129,946           129,946
                                                                         Total - Line 9                279,895         4,703,858
XV. Balance Sheet
Line 22 Long-Term Assets Other (specify):                                                                   -                 -

                                                                                                                      After
                                                                         Description                Operating      Consolidation
                                               00-13040-00
                                               00-18000-00   Receivable From Insurance Recoveries     1,257,439        1,257,439

                                                                       Total - Line 22                1,257,439        1,257,439
XV. Balance Sheet                                                                                           -                 -
Line 36 Other Current Liabilities (specify):

                                                                                                                      After
                                               Account No                 Description               Operating      Consolidation
                                               00-10140-00   Cash Patient Trust                          18,983            18,983
                                               00-12020-00   Pa Audit Settlement                         36,238            36,238
                                               00-13040-00   Rent Receivable                                -         (3,224,985)
                                               00-13200-00   Due From -vesta                               (131)             (131)
                                               00-13240-00   Due To Lex Fin Svcs I                          -                 -
                                               00-13710-00   Due From/(to) Lhcc Lombard                     -           (185,537)
                                               00-14530-00   Prepaid Insurance                           52,118            52,118
                                               00-21030-00   Cobra                                        1,895             1,895
                                               00-21040-00   Withholding - Dental Insurance              (2,247)           (2,247)
                                               00-21050-00   Withholding - Ep/ci/wl                      (1,874)           (1,874)
                                               00-21085-00   Vision Withholding                            (642)             (642)
                                               00-21095-00   Fsa/hsa Withholdings-                          145               145
                                               00-21100-00   401k Withholding                              (882)             (882)
                                               00-22030-00   Accrued Expenses                            57,059            57,059
                                               00-22040-00   Accrued Resident Tax                           -                 -
                                               00-22060-00   Accrued Vesta 3% Management Fees            10,511            10,511
                                               00-22065-00   Accrued Royal Management Fees              (74,630)          (74,630)
                                               00-22120-00   Accrued Rent                             3,224,985        3,224,985
                                               00-22140-00   Accrued Insurance                          139,566          139,566
                                               00-22270-00   Due To Patient Trust Fund                  (15,741)          (15,741)
                                               00-22330-00   Advance - Biweekly Part A Paym              65,010            65,010
                                               00-22360-00   Uncollectible Part A Co Pvts                   -                 -
                                               00-23530-00   Due To - Royal Operations                   16,409            16,409
                                               00-23720-00   Due To/from Republic Construction            5,503             5,503
                                               00-23740-00   Due To Chicago Ridge                           -                 -
                                               00-23750-00   Due To Lhcc Elmhurst                           -                 -
                                               00-23760-00   Due To Lagrange                                -                 -
                                               00-23780-00   Due To/from Lhc System Of Lombard          185,537          185,537
                                               00-23790-00   Due To Orland Park                              90                90
                                               00-23800-00   Due To Schaumburg                         (119,936)        (119,936)
                                               00-23830-00   Due/to From Square Lombard                (332,763)        (332,763)
                                               00-24400-00   Professional Liabilities Claims          1,353,855        1,353,855
                                               00-21260-00   Due from Ins carrier                       (16,662)          (16,662)
                                                                        Total - Line 36               4,602,396        1,191,874



                                                                                                            -                -




       HFS 3745 (N-4-99)                                                                                                                                                                             IL478-2471
                                                Case 20-17355       Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45            Desc Main
                                                                               Document      Page 45 of 51
                                                                                                    STATE OF ILLINOIS                                             Page 18
Facility Name & ID Number Lexington Health Care Center of Lombard                               #      0028860     Report Period Beginning:    1/1/18   Ending:    12/31/18
         XVI. STATEMENT OF CHANGES IN EQUITY
                                                                                                          1
                                                                                                         Total
                            1    Balance at Beginning of Year, as Previously Reported           $          584,716         1
                            2    Restatements (describe):                                                                  2
                            3    Post Closing Adjustment                                                   (512,509)       3
                            4                                                                                              4
                            5                                                                                              5
                            6    Balance at Beginning of Year, as Restated (sum of lines 1-5)   $            72,207        6
                                 A. Additions (deductions):
                             7   NET Income (Loss) (from page 19, line 43)                                   10,151         7
                             8   Aquisitions of Pooled Companies                                                            8
                             9   Proceeds from Sale of Stock                                                               9
                            10   Stock Options Exercised                                                                   10
                            11   Contributions and Grants                                                                  11
                            12   Expenditures for Specific Purposes                                                        12
                            13   Dividends Paid or Other Distributions to Owners                (                      )   13
                            14   Donated Property, Plant, and Equipment                                                    14
                            15   Other (describe)                                                                          15
                            16   Other (describe)                                                                          16
                            17 TOTAL Additions (deductions) (sum of lines 7-16)                 $            10,151        17
                               B. Transfers (Itemize):
                            18                                                                                             18
                            19                                                                                             19
                            20                                                                                             20
                            21                                                                                             21
                            22                                                                                             22
                            23 TOTAL Transfers (sum of lines 18-22)                             $                          23
                            24 BALANCE AT END OF YEAR (sum of lines 6 + 17 + 23)                $            82,358        24 *

                                                                                                    * This must agree with page 17, line 47.




   HFS 3745 (N-4-99)                                                                                                                                               IL478-2471
                                                        Case 20-17355         Doc 71      Filed 01/24/21 Entered 01/24/21 16:46:45                 Desc Main
                                                                                          Document      Page 46 of 51
                                                                                  STATE OF ILLINOIS                                                                                       Page 19
Facility Name & ID Number Lexington Health Care Center of Lombard                     # 0028860          Report Period Beginning:             1/1/18                   Ending:       12/31/18
      XVII. INCOME STATEMENT (attach any explanatory footnotes necessary to reconcile this schedule to Schedules V and VI.) All required
           classifications of revenue and expense must be provided on this form, even if financial statements are attached.
           Note: This schedule should show gross revenue and expenses. Do not net revenue against expense.
                                                                       1                                                                                                                  2
            I. Revenue                                            Amount                                   II. Expenses                                                               Amount
      A. Inpatient Care                                                                                  A. Operating Expenses
  1 Gross Revenue -- All Levels of Care                      $    18,935,289        1                 31 General Services                                                              1,789,639    31
  2 Discounts and Allowances for all Levels                        (8,429,428)      2                 32 Health Care                                                                   5,746,865    32
  3 SUBTOTAL Inpatient Care (line 1 minus line 2)            $    10,505,861        3                 33 General Administration                                                        3,700,384    33
      B. Ancillary Revenue                                                                               B. Capital Expense
  4 Day Care                                                                        4                 34 Ownership                                                                       963,135    34
  5 Other Care for Outpatients                                                      5                    C. Ancillary Expense
  6 Therapy                                                         3,008,511       6                 35 Special Cost Centers                                                          1,522,123    35
  7 Oxygen                                                             12,108       7                 36 Provider Participation Fee                                                      409,978    36
  8 SUBTOTAL Ancillary Revenue (lines 4 thru 7)              $      3,020,619       8                    D. Other Expenses (specify):
      C. Other Operating Revenue                                                                      37                                                                                            37
  9 Payments for Education                                                          9                 38                                                                                            38
 10 Other Government Grants                                                        10                 39                                                                                            39
 11 CNA Training Reimbursements                                                    11
 12 Gift and Coffee Shop                                                           12                 40 TOTAL EXPENSES (sum of lines 31 thru 39)*                                 $ 14,132,124     40
 13 Barber and Beauty Care                                             15,704      13
 14 Non-Patient Meals                                                              14                 41 Income before Income Taxes (line 30 minus line 40)**                             10,151    41
 15 Telephone, Television and Radio                                                15
 16 Rental of Facility Space                                                       16                 42 Income Taxes                                                                               42
 17 Sale of Drugs                                                     294,528      17
 18 Sale of Supplies to Non-Patients                                               18                 43 NET INCOME OR LOSS FOR THE YEAR (line 41 minus line 42) $                        10,151    43
 19 Laboratory                                                        102,493      19
 20 Radiology and X-Ray                                                  9,807     20                     III. Net Inpatient Revenue detailed by Payer Source
 21 Other Medical Services                                            173,573      21                 44 Medicaid - Net Inpatient Revenue                                          $   8,769,939    44
 22 Laundry                                                                        22                 45 Private Pay - Net Inpatient Revenue                                           1,590,130    45
 23 SUBTOTAL Other Operating Revenue (lines 9 thru 22) $              596,105      23                 46 Medicare - Net Inpatient Revenue                                               (634,426)   46
      D. Non-Operating Revenue                                                                        47 Other-(specify) Managed Care                                                    188,720    47
 24 Contributions                                                                  24                 48 Other-(specify) Life Care                                                       591,498    48
 25 Interest and Other Investment Income***                            19,649      25                 49 TOTAL Inpatient Care Revenue (This total must agree to Line 3)            $ 10,505,861     49
 26 SUBTOTAL Non-Operating Revenue (lines 24 and 25) $                 19,649      26
      E. Other Revenue (specify):****                                                               *    This must agree with page 4, line 45, column 4.
 27 Settlement Income (Insurance, Legal, Etc.)                                     27               ** Does this agree with taxable income (loss) per Federal Income
 28 Other income                                                            41     28                    Tax Return?           No^         If not, please attach a reconciliation.
 28a                                                                               28a              *** See the instructions. If this total amount has not been offset against interest
 29 SUBTOTAL Other Revenue (lines 27, 28 and 28a)            $              41     29                    expense on Schedule V, line 32, please include a detailed explanation.
 30 TOTAL REVENUE (sum of lines 3, 8, 23, 26 and 29)          $     14,142,275      30              ****Provide a detailed breakdown of "Other Revenue" on an attached sheet.
                                                                                                    ^ Entity is a cash basis taxpayer

   HFS 3745 (N-4-99)                                                                                                                                                                                 IL478-2471
                                                         Case 20-17355       Doc 71       Filed 01/24/21 Entered 01/24/21 16:46:45        Desc Main
                                                                                          Document      Page 47 of 51
                                                                                                    STATE OF ILLINOIS                                                                    Page 20
Facility Name & ID Number         Lexington Health Care Center of Lombard                         # 0028860              Report Period Beginning:      1/1/18         Ending:         12/31/18
XVIII. A. STAFFING AND SALARY COSTS (Please report each line separately.)
           (This schedule must cover the entire reporting period.)                                           B. CONSULTANT SERVICES
                                               1            2**                3               4                                                          1                2              3
                                            # of Hrs.      # of Hrs.   Reporting Period     Average                                                   Number      Total Consultant   Schedule V
                                            Actually       Paid and     Total Salaries,     Hourly                                                     of Hrs.          Cost for       Line &
                                            Worked         Accrued         Wages             Wage                                                     Paid &          Reporting       Column
  1 Director of Nursing                          -            2,437   $       153,970     $   63.17    1                                              Accrued           Period       Reference
  2 Assistant Director of Nursing              2,010          2,380           101,483         42.64    2      35   Dietary Consultant                             $                                35
  3 Registered Nurses                         38,110         46,008        1,577,505          34.29    3      36   Medical Director                  Monthly                48,550      9(3)       36
  4 Licensed Practical Nurses                 20,328         24,716           674,981         27.31    4      37   Medical Records Consultant        Monthly                   293     10(3)       37
  5 CNAs & Orderlies                          79,606         92,144        1,408,114          15.28    5      38   Nurse Consultant                  Monthly                 6,525     10(3)       38
  6 CNA Trainees                                 -              -                  -                   6      39   Pharmacist Consultant             Monthly                16,490     10(3)       39
  7 Licensed Therapist                           -              -                  -                   7      40   Physical Therapy Consultant                                                     40
  8 Rehab/Therapy Aides                          -              -                  -                   8      41   Occupational Therapy Consultant                                                 41
  9 Activity Director                          1,720          2,064            42,767         20.72    9      42   Respiratory Therapy Consultant    Monthly                24,490     10(3)       42
 10 Activity Assistants                        7,944          9,570           141,343         14.77   10      43   Speech Therapy Consultant                                                       43
 11 Social Service Workers                     7,530          8,834           187,995         21.28   11      44   Activity Consultant               Monthly                 2,376     11(3)       44
 12 Dietician                                  2,032          2,168            62,912         29.02   12      45   Social Service Consultant         Monthly                 4,320     12(3)       45
 13 Food Service Supervisor                    1,851          2,098            61,060         29.10   13      46   Other(specify) Pulmonary          Monthly                24,490     10(3)       46
 14 Head Cook                                    157            493              8,999        18.27   14      47   Post Acute Consultant             Monthly                 4,009     10(3)       47
 15 Cook Helpers/Assistants                   21,519         24,126           292,643         12.13   15      48   Telemedicine Consultant           Monthly                 9,150     10(3)       48
 16 Dishwashers                                  -              -                  -                  16
 17 Maintenance Workers                        1,781          2,133            43,261         20.28   17      49 TOTAL (lines 35 - 48)                            $        140,693                 49
 18 Housekeepers                              30,887         37,292           444,779         11.93   18
 19 Laundry                                      -              -                  -                  19
 20 Administrator                              1,556          1,915           157,731         82.38   20
 21 Assistant Administrator                      -              -                  -                  21     C. CONTRACT NURSES
 22 Other Administrative                         -              -                  -                  22                                                  1                2              3
 23 Office Manager                               -              -                  -                  23                                              Number                         Schedule V
 24 Clerical                                   7,564          9,304           198,646         21.35   24                                               of Hrs.           Total         Line &
 25 Vocational Instruction                       -              -                  -                  25                                              Paid &            Contract      Column
 26 Academic Instruction                         -              -                  -                  26                                              Accrued            Wages       Reference
 27 Medical Director                             -              -                  -                  27      50 Registered Nurses                          149   $          8,857      10(3)      50
 28 Qualified MR Prof. (QMRP)                    -              -                  -                  28      51 Licensed Practical Nurses                  897            40,437       10(3)      51
 29 Resident Services Coordinator                -              -                  -                  29      52 Certified Nurse Assistants/Aides       18,302            491,579       10(3)      52
 30 Habilitation Aides (DD Homes)                -              -                  -                  30
 31 Medical Records                              145            181              3,720        20.61   31      53 TOTAL (lines 50 - 52)                  19,348    $        540,873                 53
 32 Other Health CaSee Sch 20A                14,983         18,052           458,707         25.41   32
 33 Other(specify) Marketing                       8           (360)          (16,145)        44.81   33
 34 TOTAL (lines 1 - 33)                    239,732        285,553   $     6,004,470 *    $   21.03   34

   * This total must agree with page 4, column 1, line 45.             ** See instructions.




   HFS 3745 (N-4-99)                                                                                                                                                                    IL478-2471
                                                Case 20-17355       Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45        Desc Main
                                                                               Document      Page 48 of 51
Facility Name:               Lexington Health Care Center of Lombard
IDPH License ID Number:      0028860
Fiscal Year End:             12/31/18



Schedule 20A


XVIII. Staffing and Salary Costs
Line 32 Other Health Care (specify):


                                                                                       # of Hrs.    # of Hrs.               Average
                                                                                       Actually     Paid and      Total     Hourly
                                                          Description                  Worked       Accrued      Salaries    Wage
                                        Accounts Coordinator                                2,509        3,106     40,562         13
                                        Admissions                                          2,438        3,028     61,762         20
                                        Clinical Coordinator                                2,493        2,945     92,106         31
                                        MDS                                                 2,819        3,303    129,465         39
                                        Staffing Coordinator                                2,346        2,871     46,376         16
                                        Unit Secretary                                      1,484        1,773     43,192         24
                                        Wound Care Coordinator                                893        1,027     45,245         44
                                        Total - Line 32 Other Health Care (specify):      14,983       18,052     458,707




   HFS 3745 (N-4-99)                                                                                                                       IL478-2471
                                                          Case 20-17355      Doc 71     Filed 01/24/21 Entered 01/24/21 16:46:45            Desc Main
                                                                                        Document      Page 49 of 51
                                                                                                         STATE OF ILLINOIS                                                                     Page 21
Facility Name & ID Number          Lexington Health Care Center of Lombard                              # 0028860          Report Period Beginning:            1/1/18                    Ending:     12/31/18
XIX. SUPPORT SCHEDULES
A. Administrative Salaries                                Ownership                  D. Employee Benefits and Payroll Taxes                        F. Dues, Fees, Subscriptions and Promotions
          Name                             Function          %          Amount                            Description                  Amount                   Description                               Amount
Jennifer Miller                           Administrator      0      $    157,731     Workers' Compensation Insurance               $    106,629    IDPH License Fee                           $              1,990
                                                                                     Unemployment Compensation Insurance                 42,665    Advertising: Employee Recruitment                         6,585
                                                                                     FICA Taxes                                         446,932    Health Care Worker Background Check
                                                                                     Employee Health Insurance                          257,908    (Indicate # of checks performed    112 )                  1,343
                                                                                    Employee Meals                                                Patient Background Checks            471                   5,653
                                                                                    Illinois Municipal Retirement Fund (IMRF)*                    Miscellaneous Licenses & Fess                              1,532
                                                                                    401K                                                 12,688   Miscellaneous Dues & Subscriptions                         1,254
TOTAL (agree to Schedule V, line 17, col. 1)                                        Other Employee Benefits                              25,113   Less: Non-Allowable Dues                                  (2,673)
(List each licensed administrator separately.)                      $    157,731    Uniform Allowance                                       770   Management Company Allocation                             17,365
B. Administrative - Other                                                                                                                         IHCA                                                       5,346
                                                                                                                                                   Less: Public Relations Expense           (                         )
     Description                                                        Amount                                                                           Non-allowable advertising          (                         )
Shared Services                                                     $    676,248                                                                         Yellow page advertising            (                         )
Management Fees-Royal Operatns                                           856,092
                                                                                      TOTAL (agree to Schedule V,                  $    892,705              TOTAL (agree to Sch. V,                $       38,395
Eliminated in Column 7                                                                          line 22, col.8)                                                      line 20, col. 8)
TOTAL (agree to Schedule V, line 17, col. 3)                        $   1,532,340     E. Schedule of Non-Cash Compensation Paid                   G. Schedule of Travel and Seminar**
(Attach a copy of any management service agreement)                                      to Owners or Employees
C. Professional Services                                                                                                                                       Description                                Amount
   Vendor/Payee                         Type                            Amount        Description                         Line #       Amount
RSM US LLP                          Accounting                      $     35,902    N/A                                            $              Out-of-State Travel                               $
Royal Management Operation          Consulting                               932
Personnel Planners Inc              U/C Consulting                         1,890
Midcap Financial                    Financial                              3,627                                                                  In-State Travel
Much Shelist                        Legal                                 13,624
Duane Morris                        Legal                                    874
Secretary of State                  Legal                                    125
Hinshaw & Culbertson                Legal                                    234                                                                  Seminar Expense
Huges socol Piers                   Legal                                    942                                                                  Allocated from Management                                    772
Bert Spliker & Associates           Legal                                     76

See Sch 21C                                                              153,057                                                                  Entertainment Expense                         (                     )
TOTAL (agree to Schedule V, line 19, column 3)                                          TOTAL                                      $                                (agree to Sch. V,
(For legal fee disclosure, see page 39 of instructions)             $    211,283                                                                  TOTAL               line 24, col. 8)              $          772
                                                                                    * Attach copy of IMRF notifications                           **See instructions.




    HFS 3745 (N-4-99)                                                                                                                                                                                   IL478-2471
                                                                                                                           Case 20-17355   Doc 71   Filed 01/24/21 Entered 01/24/21 16:46:45   Desc Main
                                                                                                                                                    Document      Page 50 of 51
Facility Name:            Lexington Health Care Center of Lombard
IDPH License ID Number:   0028860
Fiscal Year End:          12/31/18



Schedule 21C


XIX. SUPPORT SCHEDULES
  C. Professional Services



                                          Vendor                                     Type                      Amount
                          Midcap Financial                           Legal                                        2,530
                          Various                                    Collections                                 37,568
                          Lexington Financial Services               LLC & 401k audit                               818
                          Connected For Care Ll                      Computer Services                            9,404
                          Lawson                                     Computer Services                           12,080
                          Network Infrastructure                     Computer Services                              833
                          Relias                                     Computer Services                            7,525
                          Onshift                                    Computer Services                            7,222
                          Icims                                      Computer Services                            3,477
                          Info Controls                              Computer Services                            2,851
                          Sales Force                                Computer Services                           10,627
                          National Datacare Corp.                    Computer Services                            1,454
                          Computer Software                          Computer Services                           17,033
                          Computer Services - Prof Services          Computer Services                            3,399
                          Softchoice                                 Computer Services                            2,187
                          Hardware Support                           Computer Services                               68
                          Touch Point                                Computer Services                            2,553
                          Microsoft                                  Computer Services                           12,972
                          Healthmedx                                 Computer Services                            3,497
                          Netsmart                                   Computer Services                           10,267
                          Gp Software                                Computer Services                            4,691

                                                              Total (agree to Schedule V, line 19, column 3) 211,283.00

                          Less: Non-Allowable Legal Fees                                                        (37,665)
                             Allocated from Management Company Professional Services                                200
                                                                                                                173,818
                          Allocated from Mgmt Co.
                          Much Shelist                               Legal                                        1,670
                          Duane Morris                               Legal                                        1,069
                          Partridge Partners                         Legal                                           81
                          RSM                                        Accounting                                   1,834
                          Friedman & Huey                            Accounting                                     552
                          IL Secretary of State                      Filing Fees                                      6
                          West Suburban Bank                         Banking                                          6
                          Personnel Planners                         U/C Consultant                                  11
                          LaSalle Network                            Recruiting / Finance                         9,688
                          Pension Administrators, Inc.               401K Administration                            252
                          Gene Whitehorn                             Public Aid Pending Consultant                1,669
                          Steely Group LLC                           Financial Consulting                         2,723
                          M Werner Consulting                        Public Aid Consultant                           75
                          Early Stage Solutions                      Financial Consulting                        18,467
                          Objective Arts                             Public Aid Pending Consultants                 338
                          Adam Lefton                                Financial Consulting                         7,832
                          Brilliant Staffing LLC                     Financial Consulting                         2,603
                          Mark J Eenigenburg                         Budgeting Consultant                         2,437
                          Deloitte Consulting LLP                    Compensation Consulting                      1,142
                          John Mattone Partners                      Workplace Consultant                         6,297
                          Mark Rodeghier                             Survey Preparation Consultant                  337
                          JGC Advisors LLC                           Contracting Consultant                         158
                          Michel Desjardins                          Contracting Consultant                          85
                          Pathway Health Services                    Operational & Financial Consulting            (180)
                          Brandlin & Associates                      Banking Consultants                         24,292
                          Steven Wood                                Strategy/Operations Consulting                 958
                          Susan Parker                               Social Service Consultant                       16
                          Focus Pointe Global                        Strategic Planning                             265
                          Andrzej Stankiewicz                        General Business Consulting                    222
                          DLC                                        Financial Planning & Analysis                3,559
                          Fieldwork                                  Recruitment Consultant                         476
                          Computer Services                          Computer Consulting                         21,950
                                                                                                                110,889

                          Allocated from SV of Lombard II
                          Friedman & Huey                            Accounting                                    138
                          Duane Morris                               Legal                                          26
                          Illinois Secretary of State                Filing Fees                                     3
                                                                                                                   167


                                                              Total (agree to Schedule V, line 19, column 8)    284,874




       HFS 3745 (N-4-99)                                                                                                                                                                                   IL478-2471
                                                         Case 20-17355          Doc 71         Filed 01/24/21 Entered 01/24/21 16:46:45                Desc Main
                                                                                               Document      Page 51 of 51
                                                                                                             STATE OF ILLINOIS                                                                              Page 22
Facility Name & ID Number Lexington Health Care Center of Lombard                                                 #    0028860                 Report Period Beginning:            1/1/18        Ending:    12/31/18
XX. GENERAL INFORMATION:
  (1) Are nursing employees (RN,LPN,NA) represented by a union?                        No                       (13) Have costs for all supplies and services which are of the type that can be billed to
                                                                                                                     the Department, in addition to the daily rate, been properly classified
  (2)   Are there any dues to nursing home associations included on the cost report?           Yes                   in the Ancillary Section of Schedule V?             Yes
        If YES, give association name and amount. IHCA - $5346
                                                                                                                (14) Is a portion of the building used for any function other than long term care services for
  (3)   Did the nursing home make political contributions or payments to a political                                 the patient census listed on page 2, Section B? No                         For example,
        action organization?    Yes                           If YES, have these costs                               is a portion of the building used for rental, a pharmacy, day care, etc.) If YES, attach
        been properly adjusted out of the cost report?             Yes                                               a schedule which explains how all related costs were allocated to these functions.

  (4)   Does the bed capacity of the building differ from the number of beds licensed at the                    (15) Indicate the cost of employee meals that has been reclassified to employee benefits
        end of the fiscal year? No                     If YES, what is the capacity?              N/A                on Schedule V.         $             0         Has any meal income been offset against
                                                                                                                     related costs?                No               Indicate the amount. $               0
  (5)   Have you properly capitalized all major repairs and equipment purchases?               Yes
        What was the average life used for new equipment added during this period?             5 Years          (16) Travel and Transportation
                                                                                                                     a. Are there costs included for out-of-state travel?        No
  (6)   Indicate the total amount of both disposable and non-disposable diaper expense                                  If YES, attach a complete explanation.
        and the location of this expense on Sch. V.       $      48,894                Line      10(2)               b. Do you have a separate contract with the Department to provide medical transportation for
                                                                                                                        residents?     No          If YES, please indicate the amount of income earned from such a
  (7)   Have all costs reported on this form been determined using accounting procedures                                program during this reporting period.       $ N/A
        consistent with prior reports?        Yes     If NO, attach a complete explanation.                          c. What percent of all travel expense relates to transportation of nurses and patients?      0
                                                                                                                     d. Have vehicle usage logs been maintained? Adequate records have been maintained
  (8)   Are you presently operating under a sale and leaseback arrangement?            No                            e. Are all vehicles stored at the nursing home during the night and all other
        If YES, give effective date of lease.         N/A                                                               times when not in use?         N/A
                                                                                                                     f. Has the cost for commuting or other personal use of autos been adjusted
  (9)   Are you presently operating under a sublease agreement?                        YES           X   NO             out of the cost report?        N/A
                                                                                                                     g. Does the facility transport residents to and from day training?                      No
  (10) Was this home previously operated by a related party (as is defined in the instructions for                      Indicate the amount of income earned from providing such
       Schedule VII)? YES                   NO         X     If YES, please indicate name of the facility,              transportation during this reporting period.           $ N/A
       IDPH license number of this related party and the date the present owners took over.
       N/A                                                                                                      (17) Has an audit been performed by an independent certified public accounting firm?        Yes
                                                                                                                     Firm Name:      RSM US LLP
  (11) Indicate the amount of the Provider Participation Fees paid and accrued to the Department
       during this cost report period.                   $         409,978                                      (18) Have all costs which do not relate to the provision of long term care been adjusted out
       This amount is to be recorded on line 42 of Schedule V.                                                       out of Schedule V?       Yes

  (12) Are there any salary costs which have been allocated to more than one line on Schedule V                 (19) Has a schedule for the legal fees reported on the cost report been provided by the facility?
       for an individual employee?          No      If YES, attach an explanation of the allocation.                 See page 39 of the instructions for details.       Yes
                                                                                                                     Attach invoices and a summary of services for all architect and appraisal fees.




   HFS 3745 (N-4-99)                                                                                                                                                                                           IL478-2471
